





























ASSET PURCHASE AGREEMENT


BY AND BETWEEN


PISTON ACQUISITION, INC.


AND


HOOPER HOLMES, INC.
































--------------------------------------------------------------------------------


Table of Contents
Page
 
DEFINITIONS
1


1.
1.1    Certain Definitions


1


 
1.2    Certain Additional Definitions
6


2.
SALE AND PURCHASE OF TRANSFERRED ASSETS
8


 
2.1    Agreement to Sell and Purchase
8


 
2.2    Excluded Assets
9


 
2.3    [Intentionally Omitted]
10


 
2.4    Purchase Price; Purchase Price Adjustment
10


 
2.5    Allocation of Purchase Price
11


 
2.6    Assumption of Assumed Liabilities; Retained Liabilities
11


 
2.7    Savings Clause
13


3.
REPRESENTATIONS AND WARRANTIES OF SELLER
13


 
3.1    Organization, Standing and Authority
13


 
3.2    Authorization and Binding Obligation
13


 
3.3    Absence of Conflicting Terms; Consents
14


 
3.4    Seller Reports; Financial Statements
14


 
3.5    Undisclosed Liabilities
15


 
3.6    Title to Assets; Etc
15


 
3.7    Leased Real Property
16


 
3.8    [Intentionally Omitted]
17


 
3.9    Inventory
17


 
3.10    Business Contracts; Shared Contracts
17


 
3.11    Intellectual Property
18


 
3.12    Tax Matters
19


 
3.13    Absence of Changes or Events
19


 
3.14    Insurance
19


 
3.15    Employee Plans
20


 
3.16    Employee and Independent Contractor Matters
20


 
3.17    Licenses; Compliance with Laws; Proceedings
21


 
3.18    Environmental Matters
21


 
3.19    Privacy Practices; Security
22


 
3.20    Transactions with Affiliates
22


 
3.21    Bonds; Letters of Credit
22


 
3.22    Customers
22


 
3.23    Solvency
22


 
3.24    Takeover Statutes; Absence of Rights Plan
23


 
3.25    Disclosure
23


 
3.26    Seller’s Disclosure Schedules
23


 
3.27    Brokers of Seller
23


4.
REPRESENTATIONS AND WARRANTIES OF BUYER
23


 
4.1    Organization, Standing and Authority
23


 
4.2    Authorization and Binding Obligation
23


 
4.3    Absence of Conflicting Terms; Consents
24







--------------------------------------------------------------------------------


Table of Contents
(continued)
Page
 
4.4    Guaranty
24


 
4.5    Special Purpose Entity
24


 
4.6    Brokers of Buyer
24


5.
CERTAIN COVENANTS OF THE PARTIES
24


 
5.1    Conduct of the Business Prior to the Closing
24


 
5.2    [Intentionally Omitted]
25


 
5.3    Alternative Transactions
25


 
5.4    Governmental Authority Review
29


 
5.5    Cooperation
30


 
5.6    Certain Agreements; Post-Signing Deliveries
30


 
5.7    Transition Services
32


 
5.8    Insurance
32


 
5.9    Tax Matters
33


 
5.10    Covenants Regarding Portamedic Staff
33


 
5.11    Notification of Certain Matters
34


 
5.12    Access to Properties, Books and Records; Reports
34


 
5.13    Confidentiality
35


 
5.14    Public Announcements
35


 
5.15    Post Closing Access; Transfers
36


 
5.16    Non-Competition
36


 
5.17    Corporate Names
36


 
5.18    Remittance of Payments Received
37


6.
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER AND SELLER TO CLOSE
37


 
6.1    Conditions Precedent to Obligations of Buyer to Close
37


 
6.2    Conditions Precedent to Obligations of Seller to Close    
37


7.
CLOSING AND CLOSING DELIVERIES
38


 
7.1    Closing
38


 
7.2    Deliveries by Seller
38


 
7.3    Deliveries by Buyer
39


8.
TERMINATION
39


 
8.1    Method of Termination
39


 
8.2    Effect of Termination
40


 
8.3    Termination Fee; Expenses
40


9.
INDEMNIFICATION
41


 
9.1    Survival
41


 
9.2    Indemnification by Seller
41


 
9.3    Indemnification by Buyer
41


 
9.4    Procedure for Indemnification
41


 
9.5    Limitation on Indemnification
43




--------------------------------------------------------------------------------


Table of Contents
(continued)
Page
10.
MISCELLANEOUS
44


 
10.1    Notices
44


 
10.2    No Assignment; Benefit and Binding Effect
45


 
10.3    Governing Law; Venue
45


 
10.4    Waiver of Jury Trial
45


 
10.5    Heading; Interpretation
46


 
10.6    Entire Agreement
46


 
10.7    Further Assurances
46


 
10.8    Waiver of Compliance
46


 
10.9    Severability
46


 
10.10    Enforcement of Agreement
47


 
10.11    Counterparts
47


 
10.12    No Third Party Beneficiaries
47


 
10.13    Construction
47


 
10.14    Expenses
47


 
 
 













--------------------------------------------------------------------------------








ASSET PURCHASE AGREEMENT


This ASSET PURCHASE AGREEMENT is dated as of August 15, 2013 (this “Agreement”),
by and between Piston Acquisition, Inc., a New York corporation (including its
successors and permitted assigns, the “Buyer”), and Hooper Holmes, Inc., a New
York corporation (“Seller”). Buyer and Seller are sometimes individually
referred to in this Agreement as a “Party” and collectively as the “Parties”.
R E C I T A L S:
A.    Seller is engaged in (i) the business of performing paramedical and
medical examinations of individuals throughout the United States, including
primarily on behalf of insurance companies in connection with evaluating,
offering or rating of insurance coverage (the “Portamedic Business”) and (ii)
other businesses involving health risk assessment services as described in
Exhibit A (the “Other Businesses”). For clarity, as used herein, Seller’s
Portamedic Business shall include the so-called “Portamedic Direct” business,
but specifically shall not include the Other Businesses.
B.    Buyer desires to purchase certain assets included within the Portamedic
Business from Seller, and Seller desires to sell such assets to Buyer, in each
case, on the terms and conditions set forth in this Agreement.
C.    In furtherance of the foregoing and in accordance with the New York
Business Corporation Law § 701, the respective boards of directors of each of
the Parties have unanimously approved, adopted and declared advisable and in the
best interests of the respective equityholders of the Parties, this Agreement,
the sale, transfer, assignment and delivery of the Transferred Assets to Buyer
and the other transactions contemplated herein, upon the terms and conditions
set forth in this Agreement (with respect to the Seller Board, such approval,
adoption and declaration being the “Seller Board Recommendation”).
D.    The board of directors of Seller (the “Seller Board”) has determined that
the Transferred Assets conveyed by Seller to Buyer hereunder do not constitute
all or substantially all of the Seller’s assets.
A G R E E M E N T S:
In consideration of the premises and mutual covenants herein, and for other good
and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), the Parties, intending to be legally bound, hereby agree as
follows:
1.
DEFINITIONS.



1.1    Certain Definitions. For purposes of this Agreement, the following terms
have the respective meanings set forth below:


“Affiliate” means with respect to a Person, any Person directly or indirectly
controlling, controlled by or under common control with such first-specified
Person. For purposes of this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or interests, by contract or otherwise.
“Ancillary Agreements” means all exhibits, certificates, instruments and other
agreements required to be executed and delivered by any Person pursuant to this
Agreement.
“Assumed Leased Real Property” means the real property underlying the Assumed
Leases.
“Assumed Leases” means (i) the Leases identified on Schedule 1.1(a) and (ii) any
other Leases designated by Buyer as “Assumed Leases” pursuant to Section 5.6.4.

1

--------------------------------------------------------------------------------




“Basking Ridge Facility” means the real property owned by Seller having the
address of 170 Mt. Airy Road, Basking Ridge, New Jersey.
“Business Contract” means any Contract used or held for use, in whole or in
part, in the Portamedic Business to which Seller or any of its Affiliates is a
party. For clarity, Shared Contracts shall not constitute “Business Contracts”
hereunder.
“Business Day” means any day other than a Saturday or a Sunday or a day on which
banks located in New York, New York generally are authorized or obligated by Law
to be closed.
“Business Employee” means any employee of Seller or its Affiliates engaged, full
or part time, in the Portamedic Business.
“Business Independent Contractor” means any independent contractor of Seller or
its Affiliates engaged in the Portamedic Business.
“Business Intellectual Property” means all Intellectual Property that is used or
held for use in connection with Seller’s Portamedic Business, expressly
including, without limitation, all right, title and interest in and to the
“Portamedic” name, PartnerLink, ePortamedic.com, and iParamed e-Exam.
“Code” means the Internal Revenue Code of 1986, as amended, or any subsequent
legislative enactment thereof, each as in effect from time to time.
“Consent” means any consent, permit, registration, authorization or approval of
any Person or any Governmental Authority that Seller is, under the terms of any
Contract, Law or License, required to obtain (or any notice, report or other
filing under the terms of any Contract, Law or License required to be made) in
order for Seller to duly sell, assign and transfer to Buyer the Transferred
Assets (or any of them) in accordance with this Agreement and otherwise perform
its obligations hereunder or to comply with applicable Laws.
“Contract” means any contract, agreement, understanding, instrument, note,
mortgage, guaranty, indemnity, deed, assignment, power of attorney, purchase
order, work order, binding commitment, lease, license or other arrangement,
whether written or oral.
“Employee Plan” means any employee benefit plan, within the meaning of Section
3(3) of ERISA, employee pension plan within the meaning of Section 3(2) of
ERISA, employee welfare plan within the meaning of Section 3(1) of ERISA, any
other employee benefit plan, program or arrangement of any kind, and each stock
option, stock appreciation right, restricted stock, stock purchase, stock unit,
incentive, profit-sharing, savings, deferred compensation, health, medical,
dental, life insurance, disability, accident, supplemental unemployment or
retirement, severance, vacation, overtime, paid leave, benefits continuation,
fringe benefits, indemnification rights, reimbursement of expenses, advances,
and any and all other plans, programs, agreements, arrangements, policies, and
practices that provides benefits to Business Employees, as well as any and all
bonus plans, programs and arrangements and other plans, programs and
arrangements to pay commissions or similar contingent compensation.
“Encumbrance” means any security interest, pledge, mortgage, lien, charge, right
of first or last offer (or any similar rights), right of first or last
negotiation (or any similar rights), or other encumbrance.
“Environmental Law” means any Law pertaining to land use, air, soil, surface
water, groundwater, or wetlands, including the protection, cleanup, removal,
remediation or damage thereof, public or employee health or safety or any other
similar matter.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder, as in effect from time to time.
“Excluded Leased Real Property” means all Leased Real Property other than the
Assumed Leased Real Property.

2

--------------------------------------------------------------------------------




“Excluded Leases” means all Leases other than the Assumed Leases.
“Fundamental Representations” means (i) with respect to Seller, the
representations and warranties contained in Sections 3.1 (Organization, Standing
and Authority), 3.2 (Authorization and Binding Obligation), 3.6 (Title to
Assets; Etc.), 3.12 (Taxes), 3.20 (Transactions with Affiliates), 3.23
(Solvency), 3.26 (Brokers of Seller); and (ii) with respect to Buyer, the
representations and warranties contained in Sections 4.1 (Organization, Standing
and Authority), 4.2 (Authorization and Binding Obligation), and 4.5 (Brokers of
Buyer).
“GAAP” means United States generally accepted accounting principles and
practices as in effect from time to time consistently applied.
“Governmental Authority” means any government, any governmental entity,
department, commission, regulatory authority, board, agency or instrumentality,
and any court, tribunal, arbitral or judicial body, in each case whether
federal, state, county, local or foreign.
“Hazardous Substance” means any radioactive, toxic, hazardous, or dangerous
material or substance the Release of which is prohibited or regulated by any
Environmental Law or any material or substance that has been designated by any
Governmental Authority to be radioactive, toxic, hazardous or otherwise a danger
to health, reproduction or the environment, including, but not limited to,
asbestos, petroleum, radon gas, radioactive matter, PCBs, oils, hydrocarbons,
photographic chemicals and products and other pollutants and contaminants.
“Intellectual Property” means all of the following and all common law and
statutory rights in, arising out of, or associated therewith, in any
jurisdiction throughout the world: (a) inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, divisions, continuations-in-part, revisions,
extensions, and re-examinations thereof, (b) trade secrets, and confidential,
technical, and business information and data (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, designs, drawings, specifications, proprietary
information, subscriber, customer, advertiser, and supplier lists, databases,
pricing and cost information, and business and marketing plans and proposals);
(c) copyrights, mask works, copyrightable works, and applications,
registrations, and renewals in connection therewith throughout the world; (d)
all of the computer systems and related software, information technology
systems, including, without limitation, all outsourced information technology
services, computer programs, software and software programs, systems, and
applications, source code, executable code, and related documentation and
passwords (collectively, “Software”); (e) Internet web, digital and mobile
sites, related content and links, and all versions, updates, corrections,
enhancements, and modifications thereof; (f) domain names, uniform resource
locators (URLs) and other names and locators associated with the Internet or
mobile publications (collectively, “Domain Names”); (g) trademarks, service
marks, logos, slogans, trade names, and corporate names, together with all
translations, adaptations, derivations, and combinations thereof and including
all goodwill associated therewith, and all applications, registrations and
renewals in connection therewith, and trade dress (including banners, flags,
nameplates, and mastheads); (h) databases and data collections and all rights
therein; (i) all other intellectual property and all other proprietary rights,
in each case including copies and tangible embodiments thereof (in whatever form
or medium); and (j) going concern value, goodwill, telephone, telecopy and
e-mail addresses and listings. “Intellectual Property” expressly includes any
and all rights to sue for prior claims.
“Knowledge” (a) an individual will be deemed to have “Knowledge” of a particular
fact or other matter if such individual has actual knowledge of such fact or
other matter, after a careful review of this Agreement and reasonable inquiry;
and (b) “Knowledge of Seller,” “Seller’s Knowledge” and other correlative terms
mean, with respect to Seller, the Knowledge of the individuals set forth on
Schedule 1.1(b).
“Later Delivered Contract” means any and all of the Restrictive Covenant
Contracts and the Termination Contracts.
“Laws” means any law, common law, statute, ordinance, code or other law, rule,
regulation or order enacted, adopted, promulgated or applied by any Governmental
Authority.

3

--------------------------------------------------------------------------------




“Leased Real Property” means any leasehold interest in real estate held by
Seller or any of its Affiliates that is used or held for use in connection with
the Portamedic Business.
“Leases” means any lease, sublease, license, right to occupy and similar
Contract, including all agreements, amendments, supplements, exhibits and
schedules thereto.
“Liability” means any debt, obligation or liability of any kind or nature,
whether accrued or fixed, absolute or contingent, determined or determinable,
liquidated or unliquidated, matured or unmatured, and whether due or to become
due, asserted or unasserted, or known or unknown.
“License” means any license, authorization, franchise or permit granted or
issued to Seller or any of its Affiliates by any Governmental Authority,
including all amendments thereto and renewals or modifications thereof.
“Losses” mean any and all costs, expenses, damages, deficiencies, liabilities,
obligations, losses, Taxes, claims, penalties, fines, sanctions, interest,
judgments or settlements, including, without limitation, reasonable attorney and
professional fees and out of pocket costs of investigation and defense,
notification costs, and diminution in value, imposed on or otherwise suffered by
any Person, whether or not involving a third party.
“Material Adverse Effect” means a material adverse effect on (a) the assets,
condition (financial or otherwise), operating results, or operations of the
Portamedic Business or any of the Transferred Assets or (b) the ability of
Seller to perform its obligations and consummate the Transactions in accordance
with this Agreement, in each case, other than any effect caused by or arising
out of (i) any event, change, or development in general economic or political
conditions or financial or capital markets; (ii) any change to GAAP (or
interpretation thereof) or applicable Laws; (iii) any event, change, or
development resulting from natural disasters, hostilities, acts of war, sabotage
or terrorism; (iv) the announcement of this Agreement or the pendency of the
consummation of the Transactions, in each case, without limitation of Seller’s
obligations set forth in this Agreement, including, without limitation, under
Section 5.1), so long as, in the case of each of clauses (i), (ii) and (iii)
such matters do not adversely affect Seller’s Portamedic Business or the
Transferred Assets in a materially disproportionate manner relative to other
companies operating in the Portamedic Business.
“Material Business Contract” means each and every Contract meeting any of the
following criteria:
(a)    Business Contracts involving annual payments in 2012 or pursuant to which
Seller reasonably expects payments in 2013 (in each case, whether to or from
Seller) of more than One Hundred Thousand Dollars ($100,000);
(b)    Business Contracts with any Major Customer;
(c)    Contracts which cannot be terminated by Buyer after the Closing without
penalty, payment or breach on sixty (60) days’ or less notice (the “Termination
Contracts”);
(d)    Business Contracts containing prepayments, advances, recoupable payments
or similar provisions (other than Excluded Leases);
(e)    Assumed Leases;
(f)    any Contract concerning a partnership or joint venture;
(g)    any Contract under which Seller has created, incurred, assumed, or
guaranteed any indebtedness for borrowed money or pursuant to which Seller has
advanced or loaned money;
(h)    any Contract pursuant to which any Encumbrance has been granted by Seller
or its Subsidiaries or imposed on any Transferred Assets;

4

--------------------------------------------------------------------------------




(i)    any Contract containing (A) covenants not to compete or exclusivity (in
any class of customer or geography, any duration of time, or otherwise); or (B)
“key man,” “most favored nations” or similar clauses (but not including
non-solicitation and no-hire clauses customarily found in Business Contracts)
(all such Contracts described in clauses (A) and (B) being referred to as the
“Restrictive Covenant Contracts”);
(j)    any IP Acquisition Contract;
(k)    Contracts evidencing indebtedness (including, without limitation, for
capitalized lease and similar obligations); and
(l)    any other Business Contract which is material to the Portamedic Business
(other than the Excluded Leases) or to Buyer’s ability to use, exploit, benefit
from and enjoy the Transferred Assets at and after the Closing.
“Multiemployer Plan” means a plan, as defined in ERISA Section 3(37) or
4001(a)(3), to which Seller or any trade or business which would be considered a
single employer with Seller under Section 4001(b)(1) of ERISA or part of the
same “controlled group” as Seller under Section 302(d)(8)(C) of ERISA,
contributed, contributes or is required to contribute.
“Order” means any decree, order, injunction, ruling, judgment or charge of any
Governmental Authority, whether a temporary restraining order, preliminary or
permanent injunction or otherwise.
“Permitted Encumbrance” means (i) liens arising solely by action of the Buyer
and (ii) liens under that certain Loan and Security Agreement dated February 28,
2013 between Keltic Financial Partners II, and Seller (the “Keltic Facility”),
all of which such liens shall be removed by Seller prior to the Closing.
“Person” means any individual, corporation, limited liability company,
partnership, company, sole proprietorship, joint venture, trust, estate,
association, organization or other entity.
“Personal Information” means any and all data of information that concerns an
identified and/or identifiable Person and includes, but shall not be limited to,
an individual’s name, address, date of birth, financial account information,
credit card information, email address, medical insurance number, Social
Security number and health information, including, without limitation, protected
health information as that term is defined under applicable Law (including,
without limitation, the Health Insurance Portability and Accountability Act of
1996 and its implementing regulations, including, the Standards for Electronic
Transactions, Privacy and Security promulgated by the U.S. Department of Health
and Human Services under 45 CFR parts 160, 162 and 164, the Health Information
Technology for Economic and Clinical Health Act and the Final Omnibus Rule and
each of their implementing regulations).
“Proceeding” means any suit, litigation, action, claim, hearing, investigation,
complaint, demand, audit, arbitration or other proceeding.
“Registered Business Intellectual Property” means all Business Intellectual
Property that is the subject of an application, certificate, filing,
registration or other document issued, filed with, or recorded by any
Governmental Authority.
“Related Person” means any director, officer, employee, agent or family member
of Seller or any Subsidiary.
“Seller’s Disclosure Schedules” means the disclosure schedules delivered to
Buyer by Seller on the date of this Agreement in connection with this Agreement.
“Shared Contract” means any Contract which is used in or benefits the Portamedic
Business as conducted by Seller, and also is used in or benefits one or more
other businesses or operations of Seller or any of its Affiliates (other than
Seller’s Portamedic Business being acquired by Buyer under this Agreement).

5

--------------------------------------------------------------------------------




“Subsidiary” means any of the following Persons: (i) any Person the equity
interests of which Seller owns, directly or indirectly, 25% or more and (ii) any
Person directly or indirectly controlled by or under common control with Seller.
“Taxes” means any federal, state, local or foreign income, sales, bulk sales,
use, ad valorem, value added, net or gross proceeds, gains, profits, capital,
withholding, payroll, employment, unemployment, social security, excise,
license, transfer, environmental (including taxes under Section 59A of the
Code), severance, stamp, transfer, premium, occupation, windfall profits,
customs duties, franchise, alternative, estimated, real or personal property
taxes, or other tax of any kind whatsoever, whether computed on a separate or
consolidated, unitary or combined basis or in any other manner, together with
any interest thereon and any penalties, additions to tax or additional amounts
applicable thereto, whether disputed or not and including any obligation to
indemnify or otherwise assume or succeed to the tax liability of any other
person or entity.
“Transactions” means all of the transactions contemplated by this Agreement and
the Ancillary Agreements.
1.2    Certain Additional Definitions. For all purposes of and under this
Agreement, the following terms shall have the respective meanings ascribed
thereto in the respective sections of this Agreement set forth opposite each
such term below:


Term
Section
Acquisition Proposal
5/3/2006
Agreed Amount
9/4/2004
Agreement
Preamble
Alternative Reimbursement
9/5/2005
Assumed Liabilities
2/6/2001
Business Insurance Policies
3.14
Buyer
Preamble
Buyer Allocable Share Liabilities
5/6/2005
Buyer Allocable Share Rights
5/6/2005
Buyer Expenses
8.3.1(iv)
Claim Notice
9/4/2004
Claimant
9/4/2001
Claimed Amount
9/4/2004
Closeout Date
2/4/2005
Closing
7/1/2001
Closing Date
7/1/2001
Closing Inventory Adjustment
2/4/2003
Closing Inventory Amount
2/4/2003
Closing Inventory Statement
2/4/2003
Closing OCA Adjustment
2/4/2003
Closing OCA Amount
2/4/2003
Closing OCA Statement
2/4/2003
Confidentiality Agreement
5.12
Deductible
9/5/2001
Designated Later Delivered Contract
5/6/2002
Election Notice
5/4/2001
End Date
8.1.2(i)
Exchange Act
5/3/2005
Excluded Assets
2.2


6

--------------------------------------------------------------------------------




Excluded Contracts
2/2/2005
Financial Statements
3.4
Holdback
2/4/2002
Holdback Amount
2/4/2002
Indemnifying Party
9/4/2001
IP Acquisition Contracts
2/1/2003
Inquiry
5/4/2001
Inventories
2/1/2005
Inventory Schedule
3.9
Keltic Facility
Defn of Permitted Encumbrance
Leases
3/7/2001
Major Customers
3.22
Most Recent Balance Sheet
3/4/2002
Most Recent Balance Sheet Date
3/4/2002
Other Businesses
Recitals
Portamedic Business
Recitals
Purchase Price
2.4
Restrictive Covenant Contract
Defn Material Business Contract
Retained Liabilities
2/6/2003
Returns
5/9/2001
Reviewed Inventory and OCA Amount
2/4/2005
Sarbanes-Oxley Act
3/4/2001
SEC
3/4/2001
Seller
Preamble
Seller Adverse Recommendation Change
5/3/2004
Seller Board
Recitals
Seller Board Recommendation
Recitals
Seller Reports
3/4/2001
Seller Representatives
5/3/2001
Seller’s Decision Period
5/4/2001
Software
Defn of Intellectual Property
Takeover Statute
3.24
Tangible Personal Property
2/1/2006
Termination Contract
Defn Material Business Contract
Third Party Claim
9/4/2002
Termination Fee
8.3.1(i)
Transferred Assets
2.1
Transition Services
5/7/2001
Transition Term
5/7/2001
WARN Obligations
5.10






7

--------------------------------------------------------------------------------




2.
SALE AND PURCHASE OF TRANSFERRED ASSETS



2.1    Agreement to Sell and Purchase. Subject to the terms and conditions set
forth in this Agreement, Seller hereby agrees to irrevocably convey, assign,
sell, transfer and deliver (or to cause to be conveyed, assigned, sold,
transferred and delivered) to Buyer at the Closing, and Buyer hereby agrees to
purchase and receive from Seller at the Closing, all right, title and interest
in and to all real, personal and mixed assets, both tangible and intangible,
that are owned, leased, used or held for use by Seller or its Subsidiaries in
connection with the Portamedic Business, including, without limitation, the
following assets, in each case, free and clear of all Encumbrances, but not
including the Excluded Assets or any Retained Liabilities (such acquired assets,
collectively, the “Transferred Assets”):
 
2.1.1    all of the Business Contracts, including, without limitation, all of
the Assumed Leases and equipment leases;




2.1.2    all of the Business Intellectual Property, including, without
limitation the Business Intellectual Property listed on Schedule 3.11.1;


2.1.3    all right, title and interest in and to all Contracts (whether or not
such Contracts relate solely to the Portamedic Business) (i) pursuant to which
any Business Intellectual Property was developed or pursuant to which Seller or
its Affiliates otherwise acquired rights in any Business Intellectual Property
(collectively, “IP Acquisition Contracts”); and (ii) to the extent any Contracts
contain confidentiality provisions, non-solicitation, non-competition or other
restrictive covenants in favor or for the benefit of the Portamedic Business;


2.1.4    all books, data and records related to the operations of the Portamedic
Business, including, without limitation, invoices, client and customer lists,
addresses and other records, telephone, telex and telecopier numbers, supplier
and customer circulation lists, referral sources, research and development
reports and records, production reports and records, service and warranty
records, equipment logs, operating guides and manuals, financial and accounting
records, creative materials, advertising materials, promotional materials and
literature, studies, reports, correspondence and other documents, data, plans,
files and records and, subject to applicable Laws, copies of all personnel
records, examiner and other personnel and contractor reference and background
checks, and other records, but excluding those to the extent relating solely to
the Excluded Assets (which exclusion applies solely to that portion of any books
and records that relate to the Excluded Assets even if included within or
comprising a more general book, data or record); provided that Seller shall be
entitled to retain, subject to compliance with the terms and conditions of
Seller’s confidentiality obligations set forth in Section 5.13, one archival
copy of any such records to the extent necessary to comply with its obligations
under applicable Law;
 
2.1.5    all inventories wherever located, including, without limitation, all
goods and supplies, all inventories of lab kits (including, without limitation,
blood kits, urine kits, and oral fluid kits), all finished goods, and all other
materials and supplies to be used or consumed in the production thereof
(collectively, the “Inventories”);


2.1.6    all machinery, equipment, tools, furniture, furnishings, office
equipment, computer hardware, computers, tablets, notebooks, servers,
workstations, routers, hubs, supplies, materials, vehicles, leasehold
improvements, parts and all other tangible personal property (other than
Inventories), whether owned or leased, used or held for use in connection with
the ownership or operation of the Portamedic Business (wherever located and
whether or not carried on Seller’s books), together with any express or implied
warranty by the manufacturers or sellers or lessors of any item or component
part thereof and all maintenance records and other documents relating thereto
(collectively, the “Tangible Personal Property”);


2.1.7    all guaranties, warranties, indemnities and similar rights with respect
to any Transferred Asset (regardless of when such guaranties, warranties,
indemnities and similar rights arose or were granted) and, to the extent
indemnifiable by Seller hereunder, all insurance benefits, including rights and
proceeds, arising from or relating to the Transferred Assets or the Assumed
Liabilities prior to the Closing;



8

--------------------------------------------------------------------------------




2.1.8    all rights to causes of action, lawsuits, judgments, claims and demands
of any nature in favor of Seller, whether mature, contingent or otherwise,
against third parties relating to the Portamedic Business and the Transferred
Assets, including those arising during or attributable to any period prior to
the Closing, and expressly including any and all rights and benefits under
Contracts with Portamedic Staff restricting such Persons from competing against
or disparaging the Portamedic Business or from divulging confidential or
proprietary information relating to the Portamedic Business and similar
provisions;


2.1.9    all claims, rights, audit recoveries, interests and choses of action
against third parties relating to the Portamedic Business or the Transferred
Assets and all rights of Seller against third parties relating to the
Transferred Assets, whether choate or inchoate, known or unknown, contingent or
non-contingent;


2.1.10    all prepayments, prepaid expenses, advances, refunds, rebates,
abatement, credits from suppliers, landlords, carriers, customers and others
(whether or not the foregoing items were made by Seller prior to the Closing)
relating to the Portamedic Business, including, without limitation, rights to
security deposits under each Assumed Lease, a schedule of all such security
deposits is set forth on Schedule 2.1.10;


2.1.11    all goodwill relating to the Portamedic Business;
 
2.1.12    all other assets other than Excluded Assets, whether owned, leased or
licensed, real, personal or mixed, or tangible or intangible, which are used or
held for use in connection with the ownership and operation of Seller’s
Portamedic Business;


2.1.13    all Buyer Allocable Share Rights; and


2.1.14    all rights of Buyer under this Agreement.
 
Notwithstanding the foregoing, the transfer of the Transferred Assets pursuant
to this Agreement shall not include the assumption of any Liability related to
the Transferred Assets unless Buyer expressly assumes that Liability pursuant to
Section 2.6.1.
2.2    Excluded Assets. Notwithstanding anything set forth in this Agreement to
the contrary, the Transferred Assets shall not include the following assets
(collectively, the “Excluded Assets”), which shall be retained by Seller or its
Subsidiaries:


2.2.1    any equity interests in Seller or its Subsidiaries;


2.2.2    any cash or cash equivalents and marketable securities held by Seller
(except to the extent set forth in Section 2.1.10);


2.2.3    all minute books, stock records and corporate seals of Seller or its
Subsidiaries;


2.2.4    Excluded Leases;


2.2.5    Contracts set forth on Schedule 2.2.5 (the “Excluded Contracts”);


2.2.6    all personnel records pertaining to Business Employees;


2.2.7    the “Hooper Holmes” trademark and tradename;


2.2.8    all desks, chairs and other immaterial office furniture located as of
the date of this Agreement at any of the Excluded Leased Real Property;
 
2.2.9    accounts receivable (except to the extent set forth in Section 2.1.10);

9

--------------------------------------------------------------------------------






2.2.10    the real property interest in the Basking Ridge Facility (subject to
Seller’s obligations to provide any Transition Services from such facility); and


2.2.11    all rights of Seller under this Agreement.


2.3    [Intentionally Omitted]
 
2.4    Purchase Price; Purchase Price Adjustment.


2.4.1    Subject to adjustment pursuant to Sections 2.4.3 and 2.4.5, the
purchase price for the Transferred Assets shall be (i) Eight Million Three
Hundred Sixty Two Thousand Forty Four Dollars ($8,362,044) (the “Purchase
Price”) and (ii) the assumption of the Assumed Liabilities.
 
2.4.2    Buyer shall retain (the “Holdback”) from the Purchase Price an amount
equal to Two Million Dollars ($2,000,000) (the “Holdback Amount”). The Holdback
shall be held by Buyer as security for Seller’s obligations and agreements in
this Agreement and the Ancillary Agreements. Within three (3) Business Days
after the Closeout Date (and after giving effect to any deductions from the
Holdback prior to the Closeout Date), Buyer shall release from the Holdback all
amounts, if any, in excess of One Million Dollars ($1,000,000) so that the
“Holdback Amount” shall be reduced to an amount equal to One Million Dollars
($1,000,000).
 
2.4.3    At least two (2) Business Days prior to the Closing Date, Seller shall
deliver to Buyer a statement (the “Closing Inventory Statement”) in the form of
the Inventory Schedule, setting forth Seller’s good faith estimate of the
Inventory as of the Closing Date (the “Closing Inventory Amount”) and all
components thereof. The Closing Inventory Statement shall be accompanied by a
certificate executed by an executive financial officer of Seller stating that
the Closing Inventory Statement has been prepared in accordance with this
Agreement. The “Closing Inventory Adjustment” shall mean an amount equal to (i)
$1,041,321 minus (ii) the value of the Inventory set forth on the Closing
Inventory Statement. The value of Inventory on the Closing Inventory Statement
shall be determined in the same manner as the Inventory set forth on the June
30, 2013 and March 31, 2013 balance sheets of Seller’s Portamedic Business
included within the Financial Statements. In no event shall the Closing
Inventory Adjustment be a number less than $0. At least two (2) Business Days
prior to the Closing Date, Seller shall deliver to Buyer a statement (the
“Closing OCA Statement”) setting forth Seller’s good faith estimate of the
“Other current assets” as of the Closing Date (the “Closing OCA Amount”) and all
components thereof determined in the same manner as “Other current assets” have
been calculated on the June 30, 2013 and March 31, 2013 balance sheets of
Seller’s Portamedic Business included within the Financial Statements. The
Closing OCA Statement shall be accompanied by a certificate executed by an
executive financial officer of Seller stating that the Closing OCA Statement has
been prepared in accordance with this Agreement. The “Closing OCA Adjustment”
shall mean an amount equal to (i) $564,184 minus (ii) the “Other current assets”
set forth on the Closing OCA Statement. In no event shall the Closing OCA
Adjustment be a number less than $0.


2.4.4    At the Closing, Buyer shall deliver to Seller, via wire transfer of
immediately available funds in accordance with Seller’s written instructions (to
be provided at least two (2) Business Days prior to the Closing Date), the
Purchase Price, less an amount equal to the Holdback less the Closing Inventory
Adjustment less the Closing OCA Adjustment (the amount of the Purchase Price, as
so reduced, the “Closing Payment”).



10

--------------------------------------------------------------------------------




2.4.5    Within ninety (90) days after the Closing Date, Buyer shall deliver to
Seller a statement (the “Reviewed Inventory and OCA Statement”) setting forth
Buyer’s good faith calculation of the Closing Inventory Amount and the Closing
OCA Amount. Seller shall have thirty (30) days following the receipt of the
Reviewed Inventory and OCA Statement to deliver to Buyer a notice indicating
that Seller disagrees with the Reviewed Inventory and OCA Statement detailing
the nature of such disagreement (a “Dispute Notice”). Seller’s failure to
deliver a Dispute Notice within such thirty (30) day period shall be deemed to
constitute Seller’s acceptance of the Reviewed Inventory and OCA Statement,
which shall be deemed final. The Parties shall attempt in good faith to resolve
any dispute within thirty (30) days after Buyer receives a Dispute Notice. If
the Parties fail to resolve any dispute within such period of time, then either
Buyer or Seller may elect, by written notice delivered to the other, to submit
the dispute for final and binding resolution to a nationally recognized
independent public accounting firm (which shall be KPMG so long as KPMG is then
independent of Buyer, Seller and their respective Affiliates or such other
mutually determined independent firm (such firm, the “Selected Accountant”)).
The Selected Accountant shall be instructed to resolve all disputes as promptly
as practicable, but in any event within thirty (30) days. The Parties shall
cooperate with the Selected Accountant and provide to the Selected Accountant
such information as the Selected Accountant may reasonably request, in each case
in connection with the resolution by the Selected Accountant of the specific
items subject to such dispute (and no other items). The determination of the
Selected Accountant regarding any such dispute shall (A) be set forth in
writing, (B) be within the range of dispute between Buyer and Seller with
respect to the Closing Inventory Amount and within the range of dispute between
Buyer and Seller with respect to the Closing OCA Amount, (C) constitute an
arbitral award, and (D) be final and binding upon the Parties. The fees of the
Selected Accountant shall be paid by Seller. In the event that the final Closing
Inventory Amount determined in accordance with this Section 2.4.5 is less than
the aggregate Inventory amount set forth in the Closing Inventory Statement,
then Seller shall promptly (but no later than two (2) Business Days) pay by wire
transfer of immediately available funds the amount of such difference (or Buyer
may at its election deduct such amount from the Holdback). In the event that the
final Closing OCA Amount determined in accordance with this Section 2.4.5 is
less than the amount of “Other current assets” set forth in the Closing OCA
Statement, then Seller shall promptly (but no later than two (2) Business Days)
pay by wire transfer of immediately available funds the amount of such
difference (or Buyer may at its election deduct such amount from the Holdback).
The later of (i) the date on which the final Closing Inventory Amount is
determined and paid in accordance with this Section 2.4.5 and (ii) the date on
which the final Closing OCA Amount is determined and paid in accordance with
this Section 2.4.5 shall be referred to herein as the “Closeout Date.”


2.5    Allocation of Purchase Price. Seller and Buyer agree to use their
respective good faith efforts to agree on an allocation of the Purchase Price
(plus Assumed Liabilities, if applicable) among the Transferred Assets in a
manner consistent with Section 1060 of the Code within thirty (30) days after
the Closing Date. If the Seller and Buyer fail to reach such agreement within
such period of time, either Party shall have the right to engage the Selected
Accountant to resolve the dispute. The Selected Accountant shall be directed to
resolve such dispute within thirty (30) days, and the determination of the
Selected Accountant regarding any such dispute shall be final and binding.
Seller and Buyer agree to file all income Tax forms and Returns (including IRS
Form 8594 or any successor form) in accordance with any allocation mutually
agreed by the Parties or determined by the Selected Accountant, as applicable,
and agree not to take any position before any taxing authority that is
inconsistent with such allocation, except as otherwise required pursuant to a
“determination” within the meaning of Section 1313(a) of the Code (or any
analogous provision of state, local or foreign laws). In the event any tax
authority disputes the allocation, Seller or Buyer, as the case may be, shall
promptly notify the other Party of the nature of such dispute.


2.6    Assumption of Assumed Liabilities; Retained Liabilities.
 
2.6.1    At the Closing, Buyer shall assume only the following specific
Liabilities (collectively, the “Assumed Liabilities”):
  
(i)all Liabilities under the Business Contracts solely to the extent accruing
after the Closing for services performed or rendered after the Closing; and


(ii)all Buyer Allocable Share Liabilities under the Designated Shared Contracts
solely to the extent accruing after the Closing for services performed or
rendered by Buyer after the Closing.

11

--------------------------------------------------------------------------------




2.6.2    Buyer shall not assume or have any responsibility for any Liabilities
or Losses other than the Assumed Liabilities.
  
2.6.3    For clarity, Seller hereby agrees to retain, discharge, perform when
due any and all Liabilities or Losses (other than the Assumed Liabilities after
the Closing) (collectively, all such retained Liabilities are referred to herein
as the “Retained Liabilities.” The Retained Liabilities include, without
limitation, the following:
  
(i)    any and all indebtedness (whether or not relating to the Portamedic
Business), including without limitation Liabilities arising out of or relating
to Seller’s credit facilities or any security interest related thereto;


(ii)    any and all trade account payable pertaining to periods on or prior to
the Closing Date;


(iii)any and all Liabilities under the Business Contracts, other than the
Liabilities specified in Section 2.6.1(i);


(iv)any and all Liabilities relating to any action, omission or breach of Seller
or its Affiliates or Related Persons prior to Closing;


(v)all Liabilities arising out of or relating to the ownership, operation or
conduct of the Portamedic Business or the Transferred Assets prior to the
Closing, including, without limitation, any and all Proceedings set forth on the
Seller Disclosures Schedules;


(vi)any and all Liabilities relating to any of the Excluded Assets;


(vii)any and all Liabilities consisting of, arising out of or relating to (x)
Taxes of Seller or its Subsidiaries; or (y) Taxes relating to the conduct or
operation of the Portamedic Business by Seller or its Subsidiaries or otherwise
arising in connection with the consummation of the Transactions;


(viii)any and all Liabilities relating to any Seller’s or its Affiliates
employees (including Business Employees) and Business Independent Contractors,
including, without limitation, Liabilities relating to Taxes, Employee Plans (in
each case, whether arising under Law, Contract or otherwise), Proceedings
(whether grievances, administrative charges, harassment, discrimination,
retaliation (including for failure by Buyer to hire or engage such Persons) or
otherwise), Business Contracts, or WARN Obligations;
 
(ix)any and all Liabilities consisting of, arising out of or relating to
Environmental Laws (other than Liabilities resulting from the actions of Buyer
on the Assumed Leased Real Property after the Closing Date);


(x)any and all Liabilities relating to any of Seller’s shareholders or Related
Persons of Seller or any creditors of Seller, including, without limitation,
Liabilities relating to dissenters’ rights, appraisal rights and any other
Liabilities relating to or arising out of Seller’s entry into this Agreement and
performance of its obligations hereunder or otherwise relating to the use of
Purchase Price proceeds received by Seller pursuant to this Agreement;


(xi)any and all Liabilities arising out of any Proceeding pending as of the
Closing, including without limitation those set forth on Schedule 3.17.3, or
otherwise relating to the Portamedic Business or the Transferred Assets (or the
actions or omissions of Sellers or its Affiliates) prior to the Closing;


(xii)any and all Liabilities arising out of any Proceeding commenced after the
Closing and arising out of or relating to any occurrence or event happening
prior to the Closing;
 
(xiii)any and all Liabilities arising out of or resulting from Seller’s
compliance or noncompliance with any Law or Order;

12

--------------------------------------------------------------------------------




(xiv)any and all Liabilities of Seller under this Agreement or any Ancillary
Agreement;


(xv)any use, ownership or operation of Transferred Assets prior to the Closing;


(xvi)any and all Liabilities of Seller based upon Seller’s or its Affiliates’
acts or omissions occurring after the Closing; and
 
(xvii)all Liabilities under the Shared Contracts other than the Buyer Allocable
Share Liabilities.


2.7    Savings Clause. Notwithstanding anything to the contrary in this
Agreement, but without limitation of the Seller’s obligations under Article 5 of
this Agreement shall not constitute an agreement to assign or transfer any
Contract if an assignment or transfer or an attempt to make such an assignment
or transfer of such Contract without the Consent of a third party would
constitute a breach or violation thereof or affect adversely the rights of the
Buyer thereunder. In the event any required Consent is not obtained on or prior
to the Closing Date, without limitation of Buyer’s rights or remedies, Seller
shall continue to use all reasonable best efforts (or best efforts, as
applicable) consistent with its obligations under Article 5 to obtain such
Consent after the Closing Date until such time as such Consent has been
obtained. Until such time as such Consent has been obtained, the Parties shall
enter into commercially reasonable cooperative arrangements to deliver to Buyer
the full benefits under such Contract (and the assumption of any Assumed
Liabilities relating thereto, if any). Nothing in this Section 2.7 shall be
deemed a waiver by Buyer of its rights to receive an effective assignment of all
of the Transferred Assets.
3.
REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer as follows:
3.1    Organization, Standing and Authority. Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
New York. Seller is duly authorized, qualified or licensed to do business as a
foreign corporation and is in good standing in each jurisdiction in which the
nature of its activities makes such qualifications or licensing necessary under
the applicable Laws, except for any such failures to be so qualified that would
not reasonably be expected to result in a Material Adverse Effect. Seller has
all requisite power and authority to own, operate and lease its assets and carry
out its business as presently conducted.
 
3.2    Authorization and Binding Obligation. Seller has all corporate power and
authority to (i) execute and deliver this Agreement and the Ancillary
Agreements, (ii) to consummate the Transactions and (iii) to carry out and
perform all of its obligations under this Agreement and the Ancillary
Agreements. The execution and delivery of, and performance of the obligations
contained in, this Agreement and the Ancillary Agreements and the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action. No other proceedings on the part of Seller or its shareholders
are necessary to approve this Agreement or the Ancillary Agreements or to
consummate the Transactions. No vote of any holder of any class or series of the
Seller’s capital stock is necessary for the Seller to duly adopt this Agreement
and consummate the Transactions. This Agreement has been duly executed and
delivered by Seller, and this Agreement and the Ancillary Agreements each
constitute the valid and legally binding obligation of Seller, enforceable
against Seller in accordance with their terms, except as enforceability may be
limited by bankruptcy, insolvency or similar Laws affecting the enforcement of
creditors’ rights generally. The Seller Board has (i) determined that the
Transactions, this Agreement and the Ancillary Agreements are fair to and in the
best interests of the Seller and its shareholders, (ii) adopted and declared
advisable this Agreement, the Ancillary Agreements, and the Transactions, (iii)
determined, upon the advice of counsel, that the sale of the Transferred Assets
set forth herein does not constitute all or substantially all of Seller’s assets
under applicable Law and this Agreement is not required under applicable Law or
Seller’s certificate of incorporation or bylaws to be submitted to the holders
of capital stock of the Seller for approval at a shareholders’ meeting called
and held for such purpose, (iv) taken all actions to comply with § 912 of the
New York Business Corporation Law; (v) irrevocably resolved to elect, to the
extent permitted by Law, for the Seller not to be subject to any Takeover
Statute; and (vi) received a written opinion of its financial advisor to the
effect that, as of the date of such opinion, the consideration to be received by
the Seller in the Transactions is fair from a financial point of view to the
Seller.

13

--------------------------------------------------------------------------------




3.3    Absence of Conflicting Terms; Consents. Neither the execution, delivery
or performance by Seller of this Agreement and the Ancillary Agreements, nor the
consummation of the Transactions (or the assignment, sale and transfer of the
Transferred Assets from Seller to Buyer contemplated herein) will (whether with
or without the giving of notice, the lapse of time, or both): (a) require any
Consent from any Governmental Authority (other than filings/notices under Form
8-K under the Exchange Act and under the rules of NYSE); (b) conflict with any
provision of the certificate of incorporation or bylaws of Seller or any of its
Subsidiaries; (c) except as set forth on Schedule 3.3(c), which shall be
delivered by Seller pursuant to Section 5.6.9, require the Consent of any
Person, or conflict with, result in a breach of, or constitute a default under
(or permit termination or modification of or accelerate any rights or
obligations under) any Business Contract; (d) except as set forth on Schedule
3.3(d), which shall be delivered by Seller pursuant to Section 5.6.9, require
the Consent of any Person, or conflict with, result in a breach of, or
constitute a default under (or permit termination or modification of or
accelerate any rights or obligations under) under any other material Contract of
Seller or its Subsidiaries, (e) violate any Law applicable to the Portamedic
Business, the Transferred Assets, or Seller in connection therewith; or (f)
result in the creation of any Encumbrance upon any Transferred Assets or
otherwise require Buyer to pay any Tax.


3.4    Seller Reports; Financial Statements.
 
3.4.1    Seller has filed with or furnished to (as applicable) the Securities
and Exchange Commission (“SEC”) on a timely basis all forms, statements,
certifications, reports and documents required to be filed with or furnished to
the SEC by the Seller under the Exchange Act or the Securities Act of 1933, as
amended since January 1, 2009 (collectively, such forms, statements,
certifications, reports and documents, including all exhibits, appendices and
attached included or incorporated therein, filed or furnished since such date,
being referred to herein as the “Seller Reports”). Each of the Seller Reports,
at the time of its filing or being furnished (or, if amended prior to the date
of this Agreement, as of the date of such amendment), complied in all material
respects with the applicable requirements of the Securities Act, the Exchange
Act and the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and any rules
and regulations promulgated thereunder applicable to the Seller Reports. As of
their respective dates (or, if amended, as of the date of such amendment), the
Seller Reports did not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading. The Seller is in compliance in all material respects with the
applicable listing and corporate governance rules and regulations of NYSE. Each
of the consolidated balance sheets included in or incorporated by reference into
the Seller Reports (including the related notes and schedules) fairly presents
in all material respects the consolidated financial position of the Seller and
its consolidated subsidiaries as of its date and each of the consolidated
statements of operations, shareholders’ equity and cash flows included in or
incorporated by reference into the Seller Reports (including any related notes
and schedules) fairly presents in all material respects the consolidated results
of operations, retained earnings and changes in financial position, as the case
may be, of the Seller and its consolidated subsidiaries for the periods set
forth therein (subject, in the case of unaudited statements, to notes and
year-end adjustments), and in each case have been prepared in accordance with
GAAP, except as may be noted otherwise therein. The following are all of the
Seller’s Subsidiaries: Heritage Labs International, LLC, Hooper Distribution
Services, LLC; Hooper Information Services, Inc., Mid-America Agency Services,
Incorporated, TEG Enterprises, Inc. All of these Subsidiaries are consolidated
for accounting purposes, and none of these subsidiaries engage in or in the past
five years have ever engaged in (or otherwise hold any Transferred Assets or in
the past five years have held any assets or properties used in the Portamedic
Business). Neither Seller nor any such Subsidiary has any equity interest (or
right convertible or exchangeable into any equity interest) in any other Person.



14

--------------------------------------------------------------------------------




3.4.2    Attached as Schedule 3.4.2 hereto are complete and correct copies of
the following (collectively, the “Financial Statements”): the unaudited balance
sheet (the “Most Recent Balance Sheet”) for the Portamedic Business as of June
30, 2013 (the “Most Recent Balance Sheet Date”) and March 31, 2013 and unaudited
statements of the operating income for the Portamedic Business for each of the
six-month period ended June 30, 2013 and the three-month period ended March 31,
2013 and for the years ended 2012 and 2013. The Financial Statements are true
and correct in all material respects. The Financial Statements were derived from
the books and records of Seller (which are true, complete and accurate), and
fairly present the financial position and results of operations of the
Portamedic Business as of the dates thereof and for the periods indicated
therein. No business or operations are reflected in the Financial Statements
other than the Seller’s Portamedic Business.


3.4.3    Seller has implemented and maintained, since December 31, 2010, a
system of internal accounting controls and financial reporting (as required by
Rule 13a-15(a) under the Exchange Act) that is designed to provide reasonable
assurances regarding the reliability of financial reporting and the preparation
of financial statements in accordance with GAAP. Seller maintains disclosure
controls and procedures required by Rule 13a-15 or 15d-15 under the Exchange
Act. Such disclosure controls and procedures (i) are designed to ensure that
information required to be disclosed by the Seller is recorded and reported on a
timely basis to the individuals responsible for the preparation of the Seller’s
filings with the SEC and other public disclosure documents, and (ii) have been
evaluated for effectiveness in accordance with the Sarbanes-Oxley Act and the
results of such evaluations have been disclosed in the Seller Reports to the
extent required by the Sarbanes-Oxley Act. There are no significant deficiencies
or material weaknesses in the design or operation of Seller’s internal controls
over financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) that
would reasonably be likely to adversely affect the Seller’s ability to record,
process, summarize and report financial information. Seller has changed its
internal controls to correct such deficiencies and material weaknesses, and
other than such corrections, since the date of such evaluation, there have been
no significant changes in internal controls or in other factors that could
significantly affect Seller’s internal controls. Seller has no Knowledge of any
fraud, whether or not material, that involves management or other employees who
have a significant role in Seller’s internal controls over financial reporting.
   
3.5    Undisclosed Liabilities. Neither Seller nor its Affiliates has any
material Liability in respect of the Portamedic Business or the Transferred
Assets, except for Liabilities which are reflected or reserved for on the face
of the Most Recent Balance Sheet and any other Liabilities incurred in the
ordinary course since the Most Recent Balance Sheet Date, which such
Liabilities, for purposes of clarity, are “Retained Liabilities” for all
purposes of this Agreement.


3.6    Title to Assets; Etc.


3.6.1    Seller has good, valid and marketable title to the Transferred Assets,
in each case free and clear of all Encumbrances (other than Permitted
Encumbrances), and, at the Closing, Buyer shall own, free and clear of any and
all Encumbrances (other than liens arising solely by action of the Buyer), all
right, title and interest in and to the Transferred Assets. Upon consummation of
the Transactions, Buyer shall own good, valid and marketable title to the
Transferred Assets.
 

15

--------------------------------------------------------------------------------




3.6.2    Schedule 3.6.2 sets forth each item of Tangible Personal Property as of
the date hereof. The Updated Schedule of Tangible Personal Property, which
Seller is required to deliver pursuant to Section 5.6.3, sets forth, as of each
of the dates delivered, (i) the location of each such item of Tangible Personal
Property whose book value is $10 or more (provided, that the aggregate book
value of all such items that each have a book value of less than $10 shall not
exceed $5,000 in respect of the business/operations at any one of the Assumed
Leased Real Properties); and, (ii) with respect to each “netbook” or similar
device, the name and territory of the member of the Portamedic Staff in
possession thereof. Each item of Tangible Personal Property is, in all material
respects, in good repair and good operating condition, ordinary wear and tear
excepted, is suitable for immediate use in the ordinary course of business, is
free from latent and patent defects and its use complies in all material
respects with all applicable Laws. No item of Tangible Personal Property is in
need of repair or replacement other than as part of routine maintenance in the
ordinary course of business. All Tangible Personal Property used in the
Portamedic Business is in the possession of Seller (and as of the Closing will
be in the possession and control of Buyer) and located at (a) the Assumed Leased
Real Property (other than the “netbooks” assigned to Portamedic Staff, as set
forth on the Updated Schedule of Tangible Personal Property) or (b) Basking
Ridge Facility as of the date hereof and at the Assumed Leased Real Properties
as of the Closing.
 
3.6.3    The Transferred Assets (i) constitute all of the assets, tangible and
intangible, of any nature whatsoever, reasonably necessary to operate the
Portamedic Business in the manner operated by Seller as of the date of this
Agreement and (ii) include all of the assets and properties of Seller and its
Affiliates used, held for use or otherwise relating to the Portamedic Business
(other than the Excluded Assets). None of Seller’s Subsidiaries is engaged in or
owns or controls (or has at any time owned or controlled) any assets or
properties, whether tangible or intangible, used or held for use in the
Portamedic Business. No representation is made by Seller as to the adequacy of
Buyer’s working capital necessary for the operation of the Portamedic Business
or Transferred Assets by Buyer after the Closing Date. No Person holds any power
of attorney over any of the Transferred Assets, and no Person has provided any
guarantee with respect to any of the Transferred Assets.
3.7    Leased Real Property.
3.7.1    Schedule 3.7.1(a) lists all Assumed Leased Real Property and the Leases
by which Seller occupies such Assumed Leased Real Property. Schedule 3.7.1(b)
delivered pursuant to Section 5.6.4, lists all Leased Real Property (other than
the Assumed Leased Real Property) and the Leases by which Seller occupies such
Leased Real Property. Schedule 3.7.1(c) sets forth, with respect to each Assumed
Leased Real Property, the lease term, rent payment and other lease terms as set
forth on such Schedule (the “Lease Chart”). The Assumed Leased Real Property
includes each Leased Real Property where two or more full time Business
Employees conduct the Seller’s Portamedic Business. Other than Seller’s Basking
Ridge, New Jersey property, Seller’s Portamedic Business is conducted from no
facilities or premises other than the Leased Real Properties.
 
3.7.2    Seller has a valid leasehold estate in each Assumed Leased Real
Property, free and clear of all Encumbrances. Seller is not in breach of any
Assumed Lease and there is no event, that, with or without the giving of notice,
the lapse of time, or both, will result in Seller (or Buyer at or after the
Closing) being in breach thereof. To Seller’s Knowledge, no other Person party
to any Assumed Lease is in breach or violation thereof or, with or without the
giving of notice, the lapse of time, or both, will be in breach thereunder.
Seller has not received written notice of any default by Seller (or any
condition or event which, after notice or lapse of time or both, would
constitute a default) under any Assumed Lease. Each Assumed Lease is a legal,
valid and binding agreement and obligation, enforceable in accordance with its
terms, of Seller and, to Seller’s Knowledge, of each other Person party thereto.
The Persons party to each Assumed Lease are the Seller and the landlord thereto,
and there is no guarantor of Seller’s obligations under any of the Assumed
Leases. Seller has paid all rent and other sums and charges due and payable by
Seller under each of the Assumed Leases. Seller enjoys (and as of the Closing,
Buyer will enjoy) peaceful and undisturbed possession of the Assumed Leased Real
Property. No Person other than Seller has (and, as of the Closing, no Person
other than Buyer shall have) any right to occupy or use any Assumed Leased Real
Property. Seller does not owe (and Buyer as of the Closing will not owe) any
brokerage commissions with respect to any Assumed Leased Real Property. Seller
has delivered to Buyer true, correct and complete copies of the Assumed Leases
in accordance with Section 5.6.10, including all material contracts to which
Seller is a party with respect to construction on or improvement of any Assumed
Leased Real Property and all plans and specifications relating to such
construction or improvement. The Lease Chart sets forth an accurate, complete
and correct description of the material terms in the Assumed Leases.

16

--------------------------------------------------------------------------------




3.7.3    There does not exist any actual or, to Seller’s Knowledge, threatened
condemnation or eminent domain proceedings, planned public improvements,
annexation, special assessments, zoning or subdivision changes, or other adverse
claims affecting any Assumed Leased Real Property or any part thereof, nor has
Seller received any notice of the same. All Consents and Licenses that are
required for the occupancy and use of the Assumed Leased Real Property by Seller
(and by Buyer as of the Closing) have been obtained and are in full force and
effect, and Seller is not in any default or violation thereunder. All buildings,
structures, facilities, fixtures and other improvements located on the Assumed
Leased Real Property are in compliance with all applicable laws (including those
pertaining to zoning, building and the disabled) and are in good repair and good
condition, ordinary wear and tear excepted, and are free from latent and patent
defects.
3.8    [Intentionally Omitted]
3.9    Inventory. Schedule 3.9(a) attached hereto lists each item of inventory,
its value (consistent with the fourth sentence below) and location as of June
30, 2013 (the “Inventory Schedule”). All items included in the Inventories
consist of a quality and quantity usable in the ordinary course of business.
Seller is not in possession of any inventory not owned by Seller, including
goods already sold. All of the Inventories have been valued at the lower of cost
or net realizable value on a first in, first out basis. Inventories on hand that
were purchased after the Most Recent Balance Sheet Date were purchased in the
ordinary course of business in quantities consistent with past practice and at a
cost not exceeding market prices prevailing at the time of purchase. The
quantities of each item of Inventories are not excessive but are reasonable in
the circumstances of Seller. Work-in-process Inventories are valued according to
GAAP. Except as set forth on Schedule 3.9(b), all Inventories are in the
possession of Seller (and as of the Closing will be in the possession of Buyer)
and, in each case, located at the Assumed Leased Real Properties.


3.10    Business Contracts; Shared Contracts.
  
3.10.1    Schedule 3.10.1(a) includes a list of all the Material Business
Contracts (other than the Later Delivered Contracts) organized in a manner
corresponding to the sub-clauses in the definition of “Material Business
Contracts”; provided, that such Contracts that fall into the categories of
“Material Business Contracts” identified in clauses (a), (b) or (j) of the
definition of “Material Business Contract” shall be delivered by Seller in
accordance with Section 5.6.2. Schedule 3.10.1(b), which Seller shall deliver in
accordance with Section 5.6.2, includes a list of all the Later Delivered
Contracts organized in a manner corresponding to the sub-clauses in the
definition of “Material Business Contracts.” Seller has delivered to Buyer true,
complete and correct copies of all the Material Business Contracts. Schedule
3.10.1 expressly identifies each Material Business Contract, the transfer,
conveyance, delivery and assignment of which to Buyer pursuant to this Agreement
requires the Consent of any Person or Governmental Authority.
 
3.10.2    Each Business Contract included within the Transferred Assets (except
Contracts that naturally expire by their own respective terms) is in full force
and effect and constitutes a valid, binding and enforceable obligation of Seller
in accordance with the respective terms thereof, and represents a valid, binding
and enforceable obligation of each of the other Persons parties thereto (except
as enforceability may be limited by bankruptcy, insolvency or similar Laws
affecting the enforcement of creditors’ rights generally and by equitable
principles, including those limiting the availability of specific performance,
injunctive relief, and other equitable remedies and those providing equitable
defenses). No Business Contract included within the Transferred Assets is a
Shared Contract. There exists no material breach or material default (or event
that with or without notice or the lapse of time, or both, would constitute a
material breach or material default) on the part of Seller or, to Seller’s
Knowledge, on the part of any other Person party thereto, under any Business
Contract included within the Transferred Assets, and as of the Closing Buyer
will not be in material breach or material default under any such Business
Contract. No event has occurred that with or without notice or lapse of time
would permit termination, modification, or acceleration, under any Business
Contract included within the Transferred Assets, and neither Seller nor, to
Seller’s Knowledge, any other Person party thereto has repudiated any material
provision of such Business Contract.


3.10.3    No Contracts under which Seller has received advances from or is
indebted for money borrowed from vendors, suppliers, customers or other Persons
permit such Persons to reduce or offset amounts due to Seller (or as of the
Closing due to Buyer) against such amounts
.

17

--------------------------------------------------------------------------------




3.10.4    Schedule 3.10.4, delivered pursuant to Section 5.6.5, lists each
Shared Contract and identifies the categories of services provided under such
Contract. Each Shared Contract is in full force and effect and constitutes a
valid, binding and enforceable obligation of Seller in accordance with the
respective terms thereof, and (i) represents a valid, binding and enforceable
obligation (except with respect to due authorization of the signatory thereto)
of each of the other Persons parties thereto and (ii) to Seller’s Knowledge,
with respect to due authorization of the signatory thereto, represents a valid,
binding and enforceable obligation, except in each case as enforceability may be
limited by bankruptcy, insolvency or similar Laws affecting the enforcement of
creditors’ rights generally and by equitable principles, including those
limiting the availability of specific performance, injunctive relief, and other
equitable remedies and those providing equitable defenses. There exists no
material breach or material default (or event that with or without notice or the
lapse of time, or both, would constitute a material breach or material default)
on the part of Seller or, to Seller’s Knowledge, on the part of any other Person
party thereto, under any Shared Contract. No event has occurred that with or
without notice or lapse of time would permit termination, modification, or
acceleration, under any Shared Contract, and neither Seller nor, to Seller’s
Knowledge, any other Person party thereto has repudiated any material provision
of Shared Contract


3.10.5    Each Business Contract described on Schedule 3.10.5 is terminable by
Seller (and, as of the Closing, by Buyer) upon not more than 30 days’ written
notice without penalty, payment or breach.


3.11    Intellectual Property.
 
3.11.1    Set forth on Schedule 3.11.1 is a list of (i) all Registered Business
Intellectual Property and material unregistered Business Intellectual Property;
(ii) all Domain Names that constitute Business Intellectual Property; and (iii)
all databases included in the Transferred Assets.


3.11.2    The Business Intellectual Property contains no material viruses and
other malware. None of the Business Intellectual Property is subject to any
“open source,” “copyleft” or similar obligations that require the disclosure or
licensing of any source code underlying any Business Intellectual Property. The
Business Intellectual Property conforms in all material respects to the most
recently-published specifications and documentation relating thereto. No
governmental or university funding has been used to develop any Business
Intellectual Property. None of the Business Intellectual Property is subject to
any software escrow agreement. The Seller has exercised all reasonable efforts
consistent with industry standards to preserve all trade secrets it may have
covering the Business Intellectual Property. All Software comprising any
Business Intellectual Property has been developed by individuals who were, at
the time of development, either (i) employees of Seller or (ii) party to
“work-for-hire” arrangements with Seller and who have executed instruments of
assignment in favor of Seller as assignee of all Intellectual Property rights
underlying such Software.


3.11.3    (a) Seller owns (and as of the Closing the Buyer will own) all right,
title and interest in and to each item of Business Intellectual Property, free
and clear of any Encumbrance, license or other restriction, (b) no item of
Business Intellectual Property is subject to any outstanding Order restricting
the transfer or assignment thereof, or the use thereof in connection with the
operation of the Portamedic Business, or which may affect, in any material
respect, the legality, validity, enforceability, access, use or ownership
thereof, (c) no Proceeding is pending or, to Seller’s Knowledge, threatened that
challenges the legality, validity, enforceability, access, use, or ownership of
any such item, (d) no loss or expiration of such item is threatened, pending, or
reasonably foreseeable; (e) the use of the Business Intellectual Property by
Seller (and by Buyer after the Closing) does not and will not violate, conflict
with or infringe upon, in any material respect, the rights of any Person; and
(f) Seller has taken all reasonably necessary actions to maintain, preserve and
protect the Business Intellectual Property. The operation of the Portamedic
Business and the use of the Transferred Assets does not and do not infringe
upon, violate, dilute, or misappropriate the rights of any Person and, to
Seller’s Knowledge, there is no basis for or facts indicating any of the
foregoing. Seller has not received any written notices alleging any such
infringement, violation, dilution, or misappropriation. To Seller’s Knowledge,
no Person has infringed upon, violated, diluted, or misappropriated any Business
Intellectual Property rights of Seller.



18

--------------------------------------------------------------------------------




3.11.4    None of the Business Intellectual Property includes any material
licenses granted by any Person to Seller. Except as set forth on Schedule
3.11.4, none of the Business Intellectual Property has been licensed by Seller
to any Person.
 
3.12    Tax Matters. Seller has timely filed or caused to be filed all Returns
it was required to file. All such Returns are true, correct and complete in all
material respects and are prepared in material compliance with all applicable
Laws. All Taxes owed by Seller (whether or not shown or required to be shown on
any Return) have been paid. There are no Encumbrances for Taxes on any of the
Transferred Assets. Seller has withheld and paid all Taxes required to have been
withheld and paid in connection with any amounts paid or owing to any employee
or other payee of the Portamedic Business, and all Returns required with respect
thereto have been properly completed and timely filed. Except as set forth on
Schedule 3.12, to Seller’s Knowledge, no Returns of Seller currently are the
subject of an active audit. No representative of any taxing authority is
asserting in writing any Tax deficiency against Seller. Seller has not waived
any statute of limitations in respect of Taxes or agreed to any extension of
time with respect to a Tax assessment or deficiency. There is no tax sharing
agreement, tax allocation agreement, tax indemnity obligation or similar written
or unwritten agreement, arrangement, understanding or practice with respect to
Taxes that will require any payment by Seller as a result of the transaction
contemplated by this Agreement.
 
3.13    Absence of Changes or Events. Since the Most Recent Balance Sheet Date,
(i) Seller has not taken any action of a type identified in Section 5.1.2; (ii)
Seller has conducted and operated the Portamedic Business in the ordinary course
of business, (iii) there has not been a material change in any method of
accounting or accounting practice for the Portamedic Business; (iv) there has
not been any material damage to or destruction or loss of any Transferred Asset
(or other assets or properties owned or previously owned by Seller or its
Affiliates relating to the Portamedic Business), whether or not such damage,
destruction or loss is covered by insurance; (v) there has not been any sale,
lease or other disposition (other than uses of Inventories in the ordinary
course of business) of any Transferred Asset (or other assets or properties
owned or previously owned by Seller or its Affiliates relating to the Portamedic
Business); (vi) there has not been any creation of any Encumbrance, other than a
Permitted Encumbrance, on any Transferred Asset; (vii) Seller has not received
notice in writing (and to Seller’s Knowledge there has been no other indication)
by any landlord, carrier, insurer, vendor, customer, supplier or other Person
having business dealings with the Portamedic Business of any intention to
discontinue, diminish or change the terms or conditions of its relationship with
Seller (or with Buyer following the Closing); (viii) there has not been any
cancellation or waiver of any claims or rights by Seller or any other Person
relating to the Portamedic Business in any material respect; (ix) no Contract
involving payments during calendar year 2012 or 2013 of more than $100,000 (in
either or a combination of both such years) relating to the Portamedic Business
has been terminated ; (x) there has been no acceleration, termination, material
modification to, cancellation or, waiver under any material Contract relating to
(and there has been no material change in the properties, assets, rights,
conduct or operations of) Seller’s Portamedic Business; (xi) there has not been
any Contract to take any action identified in any of the clauses of this Section
3.13; and (xii) there has not been any event, change, or development that has
had or could reasonably be expected to have a Material Adverse Effect.
  
3.14    Insurance. Seller maintains insurance in respect of the Transferred
Assets and the Portamedic Business covering such risks, in such amounts, with
such terms and with such insurers as are consistent with industry practice (such
insurance, the “Business Insurance Policies”). All of the Business Insurance
Policies are in full force and effect. Seller is not in default of any such
Business Insurance Policy. None of Seller or its Affiliates has received any
notice of cancellation or non-renewal of any such Business Insurance Policy.
Schedule 3.14(a) sets forth a true and complete list of (i) the Business
Insurance Policies and (ii) with respect to the Business and the Transferred
Assets, a list of all pending claims and the claims history for Seller since
January 1, 2010. True, correct and complete copies of all Business Insurance
Policies shall have been delivered to Buyer in accordance with Section 5.6.8.
Except as set forth on Schedule 3.14(b), delivered pursuant to Section 5.6.11,
there are no claims relating to the Portamedic Business or the Transferred
Assets pending under such Insurance Policies as to which coverage has been
questioned, denied or disputed or in respect of which there is an outstanding
reservation of rights.
 

19

--------------------------------------------------------------------------------




3.15    Employee Plans.


3.15.1    Set forth on Schedule 3.15.1 is a complete and correct list and
summary of each Employee Plan. Copies of all written Employee Plans (and
summaries of the material terms of all non-written Employee Plans) have been
furnished to Buyer. Except as set forth on Schedule 3.15.1, each Employee Plan
has been administered, funded and maintained in compliance in all material
respects with its own terms and all Laws. All contributions to an Employee Plan
for any period on or before the Closing Date which are not yet due have been
paid or properly accrued in the Financial Statements in accordance with
applicable Laws and GAAP and, to the extent not paid as of the Closing Date,
will be paid when due. All premiums or other payments for all periods ending on
or before the Closing Date have been (or will be) timely paid with respect to
each Employee Plan. No Proceeding with respect to any Employee Plan is pending
or, to the Knowledge of Seller, threatened. None of Seller or its Affiliates
contributes to, or is required to contribute to, and none of them has
contributed to or been required to contribute to, any Multiemployer Plan. The
consummation of the transactions contemplated by this Agreement will not
accelerate the time of payment or vesting of, or increase the amount of, or
result in the forfeiture of compensation or benefits to any Business Employee
under, any Employee Plan (or to any Business Independent Contractor under any
Contract). Buyer shall not incur, and could not reasonably be expected to incur,
by operation of Laws or otherwise, any liability under any Employee Plan or
employment or labor Laws as a result of the Transactions.
 
3.16    Employee and Independent Contractor Matters.


3.16.1    Schedule 3.16.1(a), delivered pursuant to Section 5.6.7, lists by name
all Business Employees, whether part-time or full-time, such individual’s job
title, location, annual rate of salary or hourly wage rate, eligibility for
commission, and first date of employment with Seller. Schedule 3.16.1(b),
delivered pursuant to Section 5.6.7 lists by name all Business Independent
Contractors who received compensation from Seller during 2013 (including the
amounts as of June 30, 2013) and the date on which such Person became engaged by
the Seller, their compensation, whether or not they are exclusive and the other
material terms of their relationship with Seller.


3.16.2    No Business Employee is or has ever been subject to any collective
bargaining agreement, and to Seller’s Knowledge, no union or collective
bargaining representative has been certified as representing any Business
Employee. To Seller’s Knowledge, there is no union campaign threatened or being
conducted to attempt to gain recognition or certification of any union or
collective bargaining representative with respect to any Business Employee.
Seller has complied in all material respects with all labor and employment Laws
and Contracts, and Seller has not received any notice from any Person or
Governmental Authority of any actual or alleged violation of any such Law or
Contract. There is not pending or, to Seller’s Knowledge, threatened against the
Portamedic Business or Transferred Assets any Proceeding or Order relating to
the employment of the Business Employees or the engagement of any Independent
Contractor. There is no unsatisfied or unremedied grievance, arbitration award,
judgment, or administrative fine against Seller or any agent, representative or
employee of Seller, in each case related to the Portamedic Business or the
Transferred Assets. To Seller’s Knowledge, Seller’s relations with its Business
Employees and Business Independent Contractors is good.
 
3.16.3    Buyer is not, and after the Closing will not be, liable for severance
pay or any other payment of monies, vacation pay and EBP, to any Business
Employees as a result of the execution of this Agreement or for any other reason
in any way arising by reason of the consummation of the Transactions
contemplated hereby, including any change of ownership of the Transferred
Assets.


3.16.4    Section 3.16.4 of the Seller’s Disclosure Schedule, which Seller shall
deliver pursuant to Section 5.6.6, sets forth the Seller’s reduction in force
plan, including the number of all anticipated terminations planned within the
ninety (90) day period after the date hereof (identifying the planned dates of
termination and the locations of employment). As of the date hereof and at all
times between the date hereof and the earlier of (i) 30 days after the date
hereof, (ii) the Closing Date and (iii) the termination of this Agreement in
accordance with its terms, Seller has not incurred and will not incur any WARN
Obligations.
  

20

--------------------------------------------------------------------------------




3.17    Licenses; Compliance with Laws; Proceedings.
  
3.17.1    Schedule 3.17.1 lists all Licenses that are held by Seller or its
Subsidiaries in connection with the Portamedic Business. Each of the Licenses is
in full force and effect in accordance with its terms in all material respects.
No legal action or other formal proceeding is pending or, to Seller’s Knowledge,
threatened, to revoke, terminate, suspend, or cancel any of the Licenses or to
impose any material forfeiture or penalty with respect to any of the Licenses.
Seller has all material Licenses necessary to operate the Seller’s Portamedic
Business.


3.17.2    The Portamedic Business is in compliance in all material respects, and
the Transferred Assets are being operated in compliance in all material
respects, with all applicable Laws.


3.17.3    The Portamedic Business (i) has not been operating under any Order,
(ii) is not subject to any Order, and (iii) is not in default with respect to
any Order. Neither Seller nor any of its Subsidiaries or legal advisors has
received any inquiry, written or oral, from any such Governmental Authority
concerning any alleged violation of Laws in connection with the operations or
conduct of the Portamedic Business or the Transferred Assets during the five (5)
year period prior to the date of this Agreement. Seller is not charged (or, to
the Knowledge of Seller, threatened or under investigation with respect to) any
alleged material violation of any Law relating to the Transferred Assets or the
Portamedic Business. Except as identified on Schedule 3.17.3, there is no
Proceeding pending by or against (or to the Knowledge of Seller, threatened
against) Seller or Seller’s Affiliates related to, or affecting in any material
respect, any of the Transferred Assets or the Portamedic Business or that could
delay or prevent the consummation of the Transactions.


3.18    Environmental Matters.
 
3.18.1    Seller and, to Seller’s Knowledge, all Assumed Leased Real Property is
in compliance in all material respects with all applicable Environmental Laws.
Seller has never received any written notice of any violation of any
Environmental Laws with respect to the Portamedic Business or any Assumed Leased
Real Property. Nor has Seller received any written notice of any pending or
threatened action by any Governmental Authority alleging Seller is not in
compliance under any Environmental Law with respect to the Portamedic Business
or the Assumed Leased Real Property.


3.18.2    Seller has not (i) transported or arranged for the treatment, storage
or disposal of any Hazardous Substances or treated, stored, or disposed of any
Hazardous Substances, in connection with the Portamedic Business that has
resulted or is reasonably likely to result in any Liability or any
investigative, corrective or remedial obligations under any Environmental Law or
(ii) either expressly, by operation of Laws, pursuant to any Contract or
otherwise, assumed, undertaken or indemnified any Person for any Liability,
including any obligation for corrective or remedial action, of any other Person
(other than the landlords under the terms of the applicable Leases) under any
Environmental Laws with respect to the Portamedic Business or properties
included in the Transferred Assets.


3.18.3    To Seller’s Knowledge, there are no environmental audits, government
inspection or enforcement documents, Phase 1 or Phase 2 environmental site
assessment reports, site investigation or remediation reports, or other
evaluations of the presence of Hazardous Substances on or at the Assumed Leased
Real Property that are in the possession of Seller.



21

--------------------------------------------------------------------------------




3.19    Privacy Practices; Security. Seller’s and its Subsidiaries’ practices
are and have at all times been in compliance in all material respects with their
then-current privacy policies. Since January 1, 2010, Seller has implemented
administrative, physical and technical safeguards that reasonably and
appropriately protect the confidentiality, integrity and availability of
Personal Information. Since January 1, 2010, neither Seller nor any of its
Subsidiaries has experienced any material incident in which Personal Information
or other sensitive data was or may have been stolen or improperly accessed,
used, released or disclosed. There have been no breaches of security relating to
Seller’s Portamedic Business which has not been promptly cured or redressed in
accordance with applicable Laws. Without limiting the foregoing or any other
provision of this Agreement, Seller has taken all necessary and appropriate
steps to comply with the regulations set forth in 45 C.F.R. Parts 160, 162 and
164 as promulgated by the U.S. Department of Health and Human Services, and has
obtained all written authorizations or assurances required under such
regulations. Since January 1, 2010, neither Seller nor its Subsidiaries has
received any notices or complaints from any Person or Governmental Authority
regarding Personal Information or other data or otherwise relating to its or
their privacy and security practices or procedures. Seller encrypts personal
information and other sensitive or confidential data when at rest and in
transit. Seller’s and its Subsidiaries’ respective collection, access, use,
maintenance, storage, transfer and disclosure of any employee, client and/or
consumer Personal Information in connection with the Portamedic Business, and
access and disclosure to and/or use of such data by any Person conforms, and at
all times has conformed, in all material respects to all Laws and Contracts.
Seller has and at all times has had in place appropriate “business associate
agreements” and confidentiality agreements under applicable Laws in effect with
each client and each business associate, vendor, subcontractor and other Person
to which it provides access to or discloses Personal Information.


3.20    Transactions with Affiliates. Seller is not a party to any business
arrangement or relationship with any of its Affiliates or Related Persons with
respect to the Transferred Assets or operation of the Portamedic Business, and
none of its Affiliates or Related Persons owns any material property or material
right, tangible or intangible, that is used in Seller’s operation of the
Portamedic Business. No Business Employee or other employee, officer or director
of Seller or its Subsidiaries (or any other Person beneficially owning more than
5% of the outstanding capital stock in Seller) or any other Portamedic Staff is
party to any Business Contract, owns, controls or has any rights to any of the
Transferred Assets or otherwise provides services or supplies to the Portamedic
Business (other than in his or her capacity as a Business Employee or Business
Independent Contractor).


3.21    Bonds; Letters of Credit. There are no construction, fidelity,
performance, or other bonds, guaranties in lieu of bonds or letters of credit
posted by Seller or its Affiliates in connection with Seller’s operation or
ownership of the Portamedic Business.


3.22    Customers. Schedule 3.22, sets forth a true, correct and complete list
of the fifty (50) largest customers (the “Major Customers”) of the Portamedic
Division based on revenue for the six month period ended June 30, 2013. Since
January 1, 2012, there has not been, nor to the Seller’s Knowledge is it
anticipated that there will be, any material change in business relations with
any of the Major Customers.
 
3.23    Solvency. Seller is not now insolvent and will not be rendered insolvent
by any of the Transactions. Immediately after giving effect to the consummation
of the Transactions: (i) Seller will be able to pay its Liabilities as they
become due in the usual course of its business; (ii) Seller will not have
unreasonably small capital with which to conduct its present or proposed
business; (iii) Seller will have assets (calculated at fair market value) that
exceed its Liabilities; and (iv) taking into account all pending and threatened
litigation, final judgments against Seller in actions for money damages are not
reasonably anticipated to be rendered at a time when, or in amounts such that,
Seller will be unable to satisfy any such judgments promptly in accordance with
their terms (taking into account the maximum probable amount of such judgments
in any such actions and the earliest reasonable time at which such judgments
might be rendered) as well as all other obligations of Seller. The cash
available to Seller, after taking into account all other anticipated uses of the
cash, will be sufficient to pay all such debts and judgments promptly in
accordance with their terms.
  

22

--------------------------------------------------------------------------------




3.24    Takeover Statutes; Absence of Rights Plan. No “fair price,”
“moratorium,” “control share acquisition” or other similar anti-takeover Law
(each, a “Takeover Statute”) or any anti-takeover provision in the Seller’s
certificate of incorporation or bylaws is applicable to the Transactions. The
adoption of this Agreement and the Transactions by the Seller’s board of
directors represents all the actions necessary to render inapplicable to this
Agreement and the Transactions, any restrictions on “business combinations” or
similar restrictions to the extent, if any, such restrictions would otherwise be
applicable to this Agreement or the Transactions. Neither the Seller nor any of
its subsidiaries is party to any rights agreement, stockholder rights plan (or
similar plan commonly referred to as a “poison pill”) or Contract (except for
Employee Plans existing on the date hereof) under which the Seller or any of its
subsidiaries is or may become obligated to sell or otherwise issue, register,
redeem, repurchase, vote, transfer or dispose of any shares of its capital stock
or any other securities.


3.25    Disclosure. No representation or warranty or other statement made by
Seller in or pursuant to this Agreement, or otherwise in connection with the
Transactions contains any untrue statement or omits to state a material fact
necessary to make any of them, in light of the circumstances in which it was
made, not misleading. Seller does not have Knowledge of any fact that has
specific application to Seller (other than general economic or industry
conditions) and that may materially adversely affect the assets, business,
prospects, financial condition or results of operations of Seller that has not
been set forth in this Agreement or Seller’s Disclosure Schedules.
  
3.26    Seller’s Disclosure Schedules. Seller’s Disclosure Schedules shall be
organized based on the sub-sections contained in this Agreement. Seller shall be
entitled to make disclosure on any Schedule by way of cross-reference to
information disclosed on any other Schedule if the applicability of such other
information is readily apparent on the face of such disclosure. No disclosure on
a Schedule relating to a possible breach or violation of any Contract, Law or
Order shall be construed as an admission or indication to any third party that a
breach or violation exists or has actually occurred.


3.27    Brokers of Seller. Except for Cantor Fitzgerald, whose fees will be
timely paid by Seller, no investment banker, broker or finder is entitled to any
brokerage, finder’s or other fee or commission or reimbursement of expenses in
connection with the Transactions.


4.
REPRESENTATIONS AND WARRANTIES OF BUYER



Buyer hereby represents and warrants to Seller as follows:
4.1    Organization, Standing and Authority. Buyer is a corporation, duly
organized, validly incorporated and in good standing under the laws of the State
of New York. Buyer has all requisite corporate power and authority to own,
operate and lease its assets and carry out its business as presently conducted.
  
4.2    Authorization and Binding Obligation. Buyer has the corporate power and
authority to execute and deliver this Agreement and the Ancillary Agreements, to
carry out and perform all of its other obligations under the terms of this
Agreement and the Ancillary Agreements to which it is a party, and to consummate
the Transactions. The execution and delivery of, and performance of the
obligations contained in, this Agreement and the Ancillary Agreements and the
Transactions have been duly authorized by all necessary corporate action on the
part of Buyer. This Agreement and all Ancillary Agreements have been duly
executed and delivered by Buyer, and this Agreement constitutes the valid and
legally binding obligation of Buyer, enforceable against each of them in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar Laws affecting the enforcement of creditors’
rights generally.



23

--------------------------------------------------------------------------------




4.3    Absence of Conflicting Terms; Consents. Other than the Consents under
Section 3.3, neither the execution, delivery or performance by Buyer of this
Agreement and the Ancillary Agreements, nor the consummation of the Transactions
(or the assumption of the Assumed Liabilities contemplated herein) will (whether
with or without the giving of notice, the lapse of time, or both): (a) require
the Consent of, notice to, or filing with, any Person or Governmental Authority
relating solely to Buyer other than such Consents that Buyer has or at the
Closing will obtain and such Consents that will not delay or prevent Buyer from
consummating the Transactions; or (b) conflict with any provision of the
certificate of incorporation or bylaws of Buyer.


4.4    Guaranty. Concurrently herewith, Buyer has delivered to Seller a guaranty
guarantying Buyer’s obligation to pay the Closing Payment in accordance with the
terms and conditions of this Agreement. Such guaranty is in full force and
effect and is a valid and binding obligation of the guarantor thereunder and has
not been amended or modified.


4.5    Special Purpose Entity. Buyer was formed for the purpose of acquiring the
Transferred Assets and has no business operations.
 
4.6    Brokers of Buyer. No investment banker, broker or finder is entitled to
any brokerage, finder’s or other fee or commission or reimbursement of expenses
in connection with the Transactions based upon arrangements made by on behalf of
Buyer.


5.
CERTAIN COVENANTS OF THE PARTIES



5.1    Conduct of the Business Prior to the Closing.
  
5.1.1    After the date of this Agreement until the Closing, Seller covenants
and agrees on behalf of itself and its Subsidiaries, as follows (i) Seller shall
conduct and operate the Portamedic Business in the ordinary course of business
and in a manner consistent with past practice, (ii) Seller shall use its best
efforts to preserve and maintain the goodwill of the Portamedic Business and
Seller’s relationships with carriers, suppliers, regulators, Governmental
Authorities, customers, vendors, physicians, examiners, landlords, employees,
independent contractors and others with business dealings with the Portamedic
Business, and (iii) Seller shall comply, consistent with the terms of this
Agreement, with all applicable Laws and contractual requirements applicable to
the ownership, conduct and operation, as applicable, of the Transferred Assets
and the Portamedic Business.
  
5.1.2    Notwithstanding anything to the contrary in Section 5.1.1, except as
required by applicable Law and except as set forth on Schedule 5.1.2, Seller
shall not (and shall not permit its Subsidiaries to):


(i)acquire any assets to be used or held for use in the Portamedic Business,
other than assets acquired in the ordinary course of business pursuant to
existing Business Contracts and assets required to provide services pursuant to
customer Contracts; it being agreed that Seller shall continue to purchase (at
its sole expense) all Inventories in amounts and quality in the ordinary course
consistent with past practice;


(ii)sell, transfer, license, lease, assign, or otherwise dispose of any
Transferred Assets (other than uses of Inventory in the ordinary course in
amounts and at prices materially consistent with past practice);
 
(iii)(A) sell, transfer, license, lease, assign or otherwise dispose of any
material assets of Seller or its Subsidiaries other than in the ordinary course
or at an arms’ length basis at fair value or intercompany transfers by or among
the Seller and its Subsidiaries consistent with past practice and, in each case,
in a manner that, after taking into account such transaction will not render
Seller or its Subsidiaries insolvent or otherwise unable to pay their debts as
they become due or (B) otherwise take any action that is reasonably likely to
render Seller or its Subsidiaries insolvent;
 

24

--------------------------------------------------------------------------------




(iv)adopt or propose any change to its certificate of incorporation (including
by way of certificates of designation) or bylaws or any other applicable
governing instrument or Contract that is reasonably likely to have the effect of
delaying, preventing or rendering more difficult, unlikely or costly the
consummation of the Transactions;


(v)adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation or recapitalization (other than the liquidation or dissolution of
any Subsidiary that has no material assets or business operations as of the date
of this Agreement), initiate or become subject to any bankruptcy proceeding or
seeks any relief under any insolvency or bankruptcy Law, makes any assignment
for the benefit of creditors or ceases material operations;


(vi)amend, modify or terminate (or waive any rights under) any Assumed Lease,
Material Business Contract or Shared Contract, or enter into any Contract that
would constitute a Material Business Contract or Shared Contract (or otherwise
modify any Business Contract in a manner that would increase any of the Assumed
Liabilities);


(vii)create, assume or permit to exist any Encumbrance upon any of the
Transferred Assets (other than Permitted Encumbrances);


(viii)collect, or accelerate the collection of, any accounts receivable or pay,
or delay the payment of, any accounts payable in a manner that is inconsistent
with the operation of the Portamedic Business and past practice;
 
(ix)waive or compromise any material right relating to the Portamedic Business
or the Transferred Assets;
 
(x)amend any existing Employee Plan or adopt any new Employee Plan, in each
case, other than as required by applicable Law;


(xi)amend in any material respect the terms of any Contract with any Business
Independent Contractor; or


(xii)agree or commit to take any of the foregoing actions.


5.2    [Intentionally Omitted]


5.3    Alternative Transactions.


5.3.1    Seller shall (and shall cause its officers, directors, employees,
agents, advisors, Affiliates and other representatives (collectively, the
“Seller Representatives”) to) immediately cease and cause to be terminated any
discussions, negotiations or encouragements with any Person conducted heretofore
with respect to an Acquisition Proposal and shall immediately request to be
returned or immediately destroyed all information provided heretofore by or on
behalf of Seller to such Person. Seller shall not, and shall cause the Seller
Representatives not to, directly or indirectly (A) initiate, facilitate,
solicit, encourage (including, without limitation, by way of furnishing
non-public information) or accept any inquiries regarding, or the making of any
proposal or offer that constitutes, or could reasonably be expected to result
in, an Acquisition Proposal or (B) engage in, continue or otherwise participate
in any discussions, communications or negotiations regarding an Acquisition
Proposal. Neither Seller nor any of its Subsidiaries shall grant any waiver,
amendment or release under any standstill agreement or confidentiality
agreement.
 

25

--------------------------------------------------------------------------------




5.3.2    Seller shall promptly (and in any event within twenty-four (24) hours
after receipt by or notification from any Seller Representative) notify Buyer of
the receipt (or notification) of any Acquisition Proposal or any inquiries
relating to an Acquisition Proposal or any request for information from, or any
negotiations sought to be initiated or continued with, either Seller or the
Seller Representatives concerning an Acquisition Proposal. Seller’s notice shall
include (i) a copy of any written Acquisition Proposal and any other documents
provided to Seller with respect to such Acquisition Proposal or (ii) in respect
of any Acquisition Proposal, any inquiry relating to an Acquisition Proposal or
any request for information relating to an Acquisition Proposal not made in
writing, a written summary of the material terms of such Acquisition Proposal,
inquiry or request, including the identity of the Person or group of Persons
making the Acquisition Proposal, inquiry or request. Seller shall keep Buyer
informed on a current basis of the status, discussions, negotiations, or
developments regarding any Acquisition Proposal, inquiry or request. In
addition, Seller shall notify Buyer within one (1) Business Day of receipt of
any of the following: (i) any written indication by any Person that could
reasonably be expected to result in an Acquisition Proposal, (ii) any request
for non-public information relating to Seller, and (iii) any inquiry or request
for discussions or negotiations regarding an Acquisition Proposal. Seller shall
not, after the date of this Agreement, enter into any agreement that would
prohibit them from providing such information to Buyer.


5.3.3    Notwithstanding anything to the contrary in Section 5.3.1, if Seller or
any of its Subsidiaries or any Seller Representatives receives an Acquisition
Proposal from any Person whom the Seller Board believes in good faith to be bona
fide and Seller has not breached any of its obligations under this Section 5.3,
(i) Seller may contact and engage in discussions with such Person solely for the
purpose of clarifying such Acquisition Proposal and any material terms and
conditions thereof so as to determine whether such Acquisition Proposal is, or
could reasonably be expected to result in, a Superior Proposal so long as Seller
has informed such Person of the provisions of this Agreement; (ii) Seller or its
Seller Representatives may, if the Seller Board determines in good faith (after
consultation with its independent financial advisor and outside legal counsel)
that failure to take such action would be inconsistent with the directors’
fiduciary duties under applicable Law and that such Acquisition Proposal
constitutes, or is reasonably expected to result in, a Superior Proposal, then
Seller and its Seller Representatives may (A) furnish, pursuant to a
confidentiality agreement similar to that entered into with Buyer (with respect
to the confidentiality provisions contained therein), information with respect
to Seller and the Portamedic Business to the Person making such Acquisition
Proposal; provided that Seller shall promptly (but no later than 24 hours)
provide to Buyer any information concerning Seller or the Portamedic Business
that is provided to any Person given such access which was not previously
provided to Buyer or its representatives, and (B) participate in discussions or
negotiations regarding such Acquisition Proposal.



26

--------------------------------------------------------------------------------




5.3.4    Neither the Seller Board nor any committee thereof shall (a) approve or
recommend, or publicly propose to approve or recommend, to shareholders of
Seller any Acquisition Proposal, (b) approve, authorize or permit or allow
Seller to enter into any letter of intent, asset purchase agreement, merger or
acquisition agreement, share purchase agreement, share exchange agreement,
option agreement or any other agreement, arrangement or understanding with
respect to any Acquisition Proposal (other than an acceptable confidentiality
agreement permitted under Section 5.3.3), (c) enter into any agreement,
arrangement or understanding in principle requiring the Seller to abandon,
terminate, or fail to consummate the Transactions or breach any of its
obligations under this Agreement or (d) resolve, propose (whether or not to a
third party) or agree to take any of the foregoing actions set forth in clauses
(a), (b) or (c) (each of the items described in clauses (a) through (d)
inclusive being referred to herein as a “Seller Adverse Recommendation Change”);
provided, however, if the Seller Board determines in good faith, after
consultation with outside legal counsel and its independent financial advisor,
that a written Acquisition Proposal received by Seller in compliance with
Section 5.3.3 (which has not been withdrawn) constitutes a Superior Proposal,
the Seller Board may, only after termination of this Agreement in accordance
with Section 8.1.4(ii) and payment of all amounts due pursuant to Section
8.3.1(ii), approve and enter into an agreement relating to a Superior Proposal,
subject to the satisfaction of the following further conditions precedent: (w)
Seller shall have provided prior written notice to Buyer, at least five (5)
Business Days in advance of the Seller Board’s final determination whether to
take such actions, which notice shall specify the reasons therefor and the
material terms of the Acquisition Proposal received by Seller that constitutes a
Superior Proposal, including a copy of the relevant proposed transaction
agreements and other material documents with, and the identity of, the Person(s)
making the Acquisition Proposal; (x) after providing such notice and prior to
taking such actions, Seller shall, and shall cause its Seller Representatives
to, negotiate with Buyer in good faith (unless Buyer states in writing that it
does not desire to negotiate) during such five (5) Business Day period to make
such adjustments in the terms and conditions of this Agreement that Buyer may
desire to make, if any, so that such Acquisition Proposal would cease to
constitute a Superior Proposal; (y) Buyer and its financial and legal advisors
shall be permitted to make a presentation to the Seller Board regarding this
Agreement and any adjustments thereto (to the extent Buyer desires to make such
a presentation); and (z) the Seller Board shall have considered in good faith
any changes to this Agreement that may be offered in writing by Buyer by 11:59
PM Eastern Time on the fifth Business Day of such five (5) Business Day period
in a manner that could form a binding contract (including the complete form of
definitive acquisition agreement executed by Buyer) and shall have determined in
good faith after consultation with outside legal counsel and independent
financial advisors that the Acquisition Proposal received by Seller has not been
withdrawn and continues to constitute a Superior Proposal if such changes
offered in writing by Buyer were given effect. In the event of any material
revisions to the Superior Proposal (it being agreed that material revisions
shall include any change in the purchase price, form of consideration,
transaction timing, transaction financing or transaction structure for such
Superior Proposal), Seller shall be required to deliver a new written notice to
Buyer pursuant to the foregoing clause (w) and to comply again with the
requirements of this Section 5.2.4 with respect to such new written notice.


5.3.5    Nothing contained in this Agreement shall prohibit the Seller Board
from (i) taking and disclosing to the Seller’s shareholders a position with
respect to a tender or exchange offer by a Third Party pursuant to Rules 14d-9
and 14e-2(a) promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or (ii) disclosing the fact that the Seller Board has
received an Acquisition Proposal if the Seller Board determines after
consultation with its outside legal counsel that failure to take such actions
would be inconsistent with its fiduciary duties under applicable Law (provided,
however, that any such disclosures set forth in clauses (i) and (ii) of this
Section 5.3.5 (other than a factually accurate “stop, look and listen”
communication contemplated by Rule 14d-9(f) under the Exchange Act) shall be
deemed to constitute a “Seller Adverse Recommendation Change” for purposes of
this Agreement (including for purposes of Section 8.1.3(ii)) unless the Seller
Board expressly publicly reaffirms its Seller Board Recommendation within three
(3) Business Days after a written request by Buyer to do so (provided, that if
such written notice is delivered to the Seller less than three (3) Business Days
prior to the Seller Shareholders Meeting, the Seller Board shall so re-affirm
its Seller Board Recommendation at least one Business Day prior to the Seller
Shareholders Meeting. In no event shall the Seller Board recommend that Seller’s
shareholders tender their shares in connection with any tender or exchange offer
(or otherwise approve or recommend any Acquisition Proposal), which, for
purposes of clarity, shall be deemed to be a Seller Adverse Recommendation
Change for all purposes under this Agreement.

27

--------------------------------------------------------------------------------




5.3.6    As used in this Agreement, “Acquisition Proposal” shall mean any
proposal or offer from any Person or group (as defined under Section 13(d) of
the Exchange Act) (other than Buyer) relating to, in a single transaction or
series of related transactions, and whether or not pursuant to a bankruptcy or
similar proceeding, any (i) acquisition of any assets or properties used or held
for use in the Portamedic Business (including, without limitation, the
Transferred Assets), (ii) acquisition of all or substantially all of the assets
of Seller; (iii) acquisition of twenty-five percent (25%) or more of any class
of capital stock or other equity securities of Seller, (iv) tender offer or
exchange offer that, if consummated, would result in any Person or group
beneficially owning twenty-five percent (25%) or more of any class of capital
stock or other equity securities of Seller or (v) merger, consolidation, share
exchange, business combination, recapitalization, liquidation, dissolution or
similar transaction involving Seller or any of its Subsidiaries.


5.3.7    As used in this Agreement, a “Superior Proposal” means any bona fide
written Acquisition Proposal that (x) is on terms that the Seller Board
determines in good faith (after consultation with outside legal counsel and
independent financial advisors) are more beneficial and favorable to Seller’s
shareholders from the financial point of view, taking into account all of the
legal, financial (including the financing terms of such proposal), regulatory
and other aspects of such Acquisition Proposal (including the likelihood and
timing of consummation thereof) and this Agreement (including any changes in the
terms of this Agreement committed to by Buyer to Seller in writing in response
to such Acquisition Proposal or otherwise), and (y) the Seller Board has
determined in its good faith judgment (after consultation with outside legal
counsel and independent financial advisor and after taking into account all
legal, financial (including the financing terms of such proposal), regulatory
and other aspects of the proposal) is reasonably likely to be consummated (if
accepted by Seller), except that (i) the references to “twenty-five percent
(25%)” in the definition of “Acquisition Proposal” shall be deemed to be
references to “fifty percent (50%)” and (ii) a “Superior Proposal” shall not
include any acquisition consisting (whether in one step or a series of related
steps) primarily of the assets or properties used or held for use in the
Portamedic Business; it being the Parties’ intent that a Superior Proposal shall
be limited to an Acquisition Proposal the ultimate purpose and intent of which
is to purchase and sell all or substantially all of the assets of Seller
(whether through the acquisition of equity, assets or otherwise).
 
5.3.8    If any Takeover Statute is or may become applicable to the
Transactions, the Seller and the Seller Board shall grant such approvals and
take such actions as are necessary so that the Transactions may be consummated
as promptly as practicable on the terms contemplated by this Agreement and
otherwise act to eliminate or minimize the effects of such statute or regulation
on such transactions.



28

--------------------------------------------------------------------------------




5.4    Governmental Authority Review.
 
5.4.1    In the event that any Governmental Authority indicates orally or in
writing to Buyer or Seller that it has initiated, is considering to initiate, or
plans to initiate (or has resumed, recommenced, or reopened or is considering or
planning to resume, recommence or reopen) (or, in each case, words of similar
import) any Proceeding, whether preliminary, initial phase or otherwise (an
“Inquiry”), the Party receiving the Inquiry shall immediately (but no later than
within one Business Day) notify in writing (and concurrent with such written
notification deliver a copy of such Inquiry to) the other Party; provided,
however, that in the event of oral Inquiries, such oral Inquiry shall be
confirmed in writing by either Party promptly, but in no event less than three
Business Days after receipt of such oral Inquiry (or notification from the other
Party) to the applicable inquiring Governmental Authority, with a copy of such
confirmation to be provided concurrently to the other Party. In the event any
Party receives an Inquiry, Buyer shall have the right to terminate this
Agreement pursuant to Section 8.1.3(iii); provided, that Buyer may not exercise
this termination right until 11:59 pm Eastern Time on the eighth (8th) Business
Day after the date on which both Buyer and Seller have received a copy of the
Inquiry (such period of time being the “Seller’s Decision Period”); provided,
further, that Buyer may not exercise such right if, prior to the last day of
Seller’s Decision Period, the Governmental Authority indicates orally or in
writing that it has withdrawn or terminated, or will not pursue (or words of
similar import) such Inquiry; provided, further, that in the event of oral
indications, such oral indication shall be confirmed in writing by the
Party(ies) receiving such oral indication within two Business Days after receipt
thereof to the applicable inquiring Governmental Authority, with a copy of such
confirmation to be provided concurrently to the other Party. Seller may at any
time during the Seller’s Decision Period send to Buyer a written notice (an
“Election Notice”) agreeing to assume all Liabilities and Losses relating to the
defense and resolution of the Inquiry by each of the Parties (subject to Section
5.4.3). If Seller fails to deliver to Buyer such an Election Notice within the
Seller’s Decision Period, Seller shall be deemed to have waived its rights
hereunder, and Buyer may at any time thereafter terminate this Agreement
pursuant to Section 8.1.3(iii), provided, that Buyer may not exercise such right
if, prior thereto, the Governmental Authority indicates orally or in writing
that it has withdrawn or terminated or will not pursue (or words of similar
import) such Inquiry; provided, further, that in the event of oral indications,
such oral indication shall be confirmed in writing by the Party(ies) receiving
such oral indication within two Business Days after receipt thereof to the
applicable inquiring Governmental Authority, with a copy of such confirmation to
be provided concurrently to the other Party.


5.4.2    During the Seller’s Decision Period, the Buyer and Seller shall
cooperate with the applicable Governmental Authority with respect to the Inquiry
.
5.4.3    If Seller delivers to Buyer an Election Notice, Seller shall take all
actions necessary or reasonable and in a timely manner, to permit and cause the
Closing to occur prior to the End Date, including, without limitation,
instigating or defending any Proceeding, and promptly removing or causing to be
removed any Order, direction, determination, requirement, condition or
limitation that prevents or is reasonably likely to prevent, or that makes
illegal, the timely consummation of the Transactions before the End Date;
provided, however, that Seller shall not be obligated to agree (and Seller shall
not agree) to comply with any request, direction, determination, requirement or
condition that would involve any undertaking or agreement to divest or hold
separate (or impose any other limitation or requirement with respect to) any of
the Transferred Assets, Seller’s Portamedic Business, or any of the assets or
properties of Buyer or its Affiliates (or any other actions that could otherwise
result in Losses or Liabilities to Buyer), in each case, unless Buyer and Seller
mutually agree in writing.



29

--------------------------------------------------------------------------------




5.4.4    All filings, applications, notices, analyses, appearances,
presentations, memoranda, submissions, briefs, arguments, opinions and proposals
made or submitted by or on behalf of any Party before any Governmental Authority
in connection with the Transactions shall require the joint approval and be
under the joint control of Buyer and Seller, acting with the advice of their
respective counsel, it being the intent that the Parties will consult and
cooperate with one another, and consider in good faith the views of one another,
in connection with any such filing, application, notice, analysis, appearance,
presentation, memorandum, submission, brief, argument, opinion and proposal.
Notwithstanding the foregoing, nothing herein shall prevent a Party from
responding to or complying with a subpoena or other legal process required by
applicable Law or submitting factual information in response to a request
therefore, copies or, as applicable, a summary of which shall be provided to the
other Party except to the extent prohibited by applicable Law. In addition,
except as prohibited by applicable Law, each Party shall (i) promptly notify the
other Party of any written communication to that Party from any Governmental
Authority relating to the Transactions; and (ii) not participate in any meetings
or substantive discussions with any Governmental Authority with respect thereto
without consulting with or offering the other Party a meaningful opportunity to
participate in such meetings or discussions.
  
5.5    Cooperation. Subject to Section 5.4, the Seller and Buyer shall cooperate
with each other and use their respective reasonable best efforts (provided,
that, with respect to the Consents listed on Schedule 7.2.4, Seller shall use
its best efforts) to take or cause to be taken all actions, and do or cause to
be done all things reasonably necessary, proper or advisable on its part under
this Agreement and applicable Laws to consummate the Transactions as soon as
practicable, including preparing and filing as promptly as practicable all
documentation to effect all necessary notices, reports, and other filings and to
obtain as promptly as practicable all other Consents necessary or advisable to
be obtained from any Person or Governmental Authority in order to consummate the
Transactions and transfer to Buyer the Transferred Assets;.. Each Party shall
keep the other reasonably apprised of the content and status of any material
communications with, and material communications from any Person or Governmental
Authority with respect to the Transactions. Nothing in this Agreement shall
require either Seller or Buyer to make any expenditure or payment of funds
(other than in respect of administrative, processing, legal and other normal
fees imposed by any Person in connection with separating the Shared Contracts
and/or obtaining Consents under the Business Contracts, all of which Seller
shall be responsible for and pay). Without limitation of Seller’s obligations
anywhere else in this Agreement, Buyer shall cooperate to provide
non-confidential, pre-existing information reasonably requested by
counterparties to Business Contracts and reasonably agree to any reasonable
terms or reasonable conditions required by the counterparties to Business
Contracts as a requirement of the consent to the transfer thereof to Buyer;
provided, however, that nothing herein shall require Buyer to (i) make any
expenditure or payment of funds or (ii) agree to any terms or conditions to
which Buyer and its Affiliates do not normally, in the ordinary course of their
business, agree. The Parties shall coordinate efforts and reasonably cooperate
with one another to communicate with Persons from whom Consents may be sought in
connection with the Transactions and with Portamedic Staff. Seller shall
reasonably confer in good faith on a regular basis with Buyer regarding the
Portamedic Business and Transferred Assets and the general status of ongoing
operations and will notify Buyer of any event or occurrence that could
reasonably be expected to materially delay, impair or prevent the consummation
of the Transactions (provided that such notification shall not affect the
covenants or agreements, rights or remedies of Buyer); provided, further,
however, that prior to the Closing, Seller shall continue to exercise, in a
manner consistent with the terms of this Agreement, control and supervision over
its business.


5.6    Certain Agreements; Post-Signing Deliveries.


5.6.1     promptly as practicable after the date of this Agreement, Seller shall
use its best reasonable efforts to assist and cooperate with Buyer in seeking
amendments to (i) the Contracts listed on Schedule 5.6 and (ii) any Designated
Later Delivered Contract In the event such amendments are not obtained to
Buyer’s sole satisfaction prior to the Closing, such Contracts shall be
designated as “Excluded Contracts” hereunder.
  

30

--------------------------------------------------------------------------------




5.6.2    Within 7 Business Days after the date of this Agreement, Seller shall
deliver to Buyer Schedule 3.10.1(b) identifying each Later Delivered Contract
and specifying the nature of such Later Delivered Contract). Buyer shall then
have the right, but not the obligation, to designate any such as a “Designated
Later Delivered Contract.” Within 7 Business Days after the date of this
Agreement, Seller shall deliver to Buyer an updated Schedule 3.10.1(a)
identifying each Material Business Contract that falls into any of the
categories of “Material Business Contracts” identified in clauses (a), (b) or
(j) of the definition of “Material Business Contract.”


5.6.3    Within 7 Business Days after the date of this Agreement, Seller shall
deliver to Buyer the Updated Schedule of Tangible Personal Property contemplated
in Section 3.6.2. Seller shall update the Schedule of Tangible Personal Property
(including the Updated Schedule of Tangible Personal Property) described in
Section 3.6.2 as of the date immediately prior to the Closing Date and deliver
the same to Buyer at least one day before the Closing Date.
  
5.6.4    Within 7 Business Days after the date of this Agreement, Seller shall
deliver to Buyer Schedule 3.7.1(b), including true, correct and complete copies
of all Leases identified thereon. Buyer shall then have the right, but not the
obligation, to designate any Lease (other than the leases with respect to the
facilities at (i) Olathe, Kansas; (ii) Lenexa, Kansas; and (iii) the
headquarters of Hooper Holmes Services located in Omaha, Nebraska) included on
such Schedule 3.7.1(b) as an “Assumed Lease” for all purposes of this Agreement.


5.6.5    Within 7 Business Days after the date of this Agreement, Seller shall
deliver to Buyer Schedule 3.10.4 and a true, correct and complete copy of each
Shared Contract. Buyer shall then have the option to identify which, if any, of
such Shared Contracts Buyer seeks to have separated (the “Designated Shared
Contracts”). All Shared Contracts other than the Designated Shared Contracts
shall be deemed “Excluded Assets” for all purposes hereunder. Seller shall use
all reasonable best efforts to separate and cause to be separated the Designated
Shared Contracts and, if necessary, obtain any applicable third party Consent
required thereunder (or, if any such Shared Contract relates to a Consent listed
on Schedule 7.2.4, Seller shall use its best efforts to separate and cause to be
separated such Shared Contract and, if necessary, obtain any applicable third
party Consent required thereunder). If, despite such efforts, the Designated
Shared Contracts are not separated by the Closing Date, the rights and
obligations under the Designated Shared Contracts shall be equitably allocated
among (i) the Portamedic Business, on the one hand, and (ii) the Other
Businesses and any other businesses in which Seller and/or its Affiliates engage
after the Closing (subject to Section 5.16), on the other hand, in accordance
with the following principles: (a) any allocation set forth on the face of a
Designated Shared Contract shall control; (b) if there is no allocation set
forth on the face of the Designated Shared Contract, then the Parties shall
mutually determine the applicable allocation in good faith taking into
consideration any quantifiable proportionate benefits to be received by Buyer
and Seller thereunder; and (c) any volume discounts, rebates and other
aggregated or bundled benefits shall be allocated proportionately based on
revenue. Buyer’s share of such equitable allocations shall be referred to as
“Buyer Allocable Share Liabilities” and “Buyer Allocable Share Rights,” as
applicable. For clarity, to the extent Seller is required to provide any service
or benefit to Buyer pursuant to the Transition Services and such service or
benefit is subject to any Designated Shared Contract, Buyer shall not be charged
for any amounts under such Shared Contract.


5.6.6    Within 7 Business Days after the date of this Agreement, Seller shall
deliver to Buyer a true, correct and complete copy of the schedule required
under Section 3.16.4.


5.6.7     7 Business Days after the date of this Agreement, Seller shall deliver
to Buyer Schedule 3.16.1(a) and Schedule 3.16.1(b).
 
5.6.8    Within 7 Business Days after the date of this Agreement, Seller shall
deliver to Buyer the Business Insurance Policies required under Section 3.14.


5.6.9    Within 7 Business Days after the date of this Agreement, Seller shall
deliver to Buyer Schedule 3.3(c) and Schedule 3.3(d) required under Section 3.3.



31

--------------------------------------------------------------------------------




5.6.10     7 Business Days after the date of this Agreement, Seller shall
deliver to Buyer the Assumed Leases as required under Section 3.7.2.


5.6.11    Within 7 Business Days after the date of this Agreement, Seller shall
deliver to Buyer Schedule 3.14(b) required under Section 3.14.


5.6.12    Within 7 Business Days after the date of this Agreement, Seller shall
propose to Buyer additional items to add to Schedule 3.11.1, which Buyer may
accept or reject in its discretion
.
5.7    Transition Services.
  
5.7.1    In order to facilitate the orderly transition of the Portamedic
Business to Buyer after the Closing, for a period of three (3) months following
the Closing Date (the “Transition Term”), Seller shall provide, or cause to be
provided, to Buyer, the services described on Schedule 5.7.1 (“Transition
Services”) in accordance with the material terms set forth on such Schedule
5.7.1. If Buyer wishes to extend the term of any such Transition Services beyond
such three (3) month period, Seller and Buyer shall negotiate the terms such
extension in good faith. Buyer agrees to reimburse Seller for Seller’s actual,
direct, out-of-pocket cost, without markup, to provide the applicable Transition
Services to Buyer; provided, however, that all out-of-pocket costs shall be
pre-approved by Buyer. Upon Buyer’s request, Seller shall provide Buyer with
access to such books, records and other information as may be reasonably
necessary for Buyer to verify such cost.
 
5.7.2     limitation of Section 5.7.1, from and after the date hereof, the
Seller and Buyer shall use their reasonable efforts and shall cooperate with one
another to provide for the orderly separation and transition to Buyer in
accordance with all applicable Laws of the information technology systems and
databases of the Portamedic Business (including support and maintenance) and
other Business Intellectual Property so that the Portamedic Business is
independent of Seller’s systems as soon as practicable after the Closing Date
(and in any event by the end of the term of Transition Term), and, in this
regard, Seller shall provide such accounting, human resources and other
information, including historic and archival backups of email communication, to
Buyer in a format readable or convertible by the information technology systems
of Buyer. To the extent necessary to achieve the transition services described
in Section 5.7, Seller hereby grants to Buyer a limited, royalty free right and
license to use any of Seller’s or its Subsidiaries’ intellectual property, but
solely in connection with such transition services. Seller represents and
warrants that it has all right and authority to grant the foregoing license.
Seller shall reasonably cooperate with Buyer to provide and maintain, for a
period of at least 12 months following the Closing, hyperlinks from Seller’s
websites (on the homepages) to Buyer’s websites in a manner that is reasonably
apparent and intended to permit customers, examiners and other Persons to
patronize Buyer’s and its Affiliates’ businesses and utilize Buyer’s and its
Affiliates’ services.


5.7.3    Buyer shall provide such licenses and assistance to Seller as is set
forth on Schedule 5.7.3.


5.8    Insurance. Seller shall keep, or cause to be kept, all Business Insurance
Policies in full force and effect from the date of this Agreement through the
third anniversary of the Closing Date. Seller shall add Buyer as a named insured
under such policies effective as of the Closing. Seller shall be responsible for
handling the processing of, and obtaining payments for, any pending or future
insurance claims arising from events related to the Transferred Assets, the
Portamedic Business occurring prior to the Closing or otherwise relating to any
Retained Liabilities; and the Parties agree that Seller shall be entitled to any
amounts payable under any such insurance claims (subject to Seller’s indemnity
obligations under Article 9). For clarity, Seller shall not terminate or permit
its Subsidiaries to terminate any coverage under any Business Insurance Policies
(i) consisting of occurrence-based policies so as to prevent Buyer from
recovering under such policies for Losses from events occurring prior to the
Closing or (ii) consisting of claims made policies so as to prevent Buyer from
recovering under such policies for Losses prior to the Closing.



32

--------------------------------------------------------------------------------




5.9    Tax Matters.
 
5.9.1    Seller and Buyer shall provide each other with such cooperation and
information as each of them may reasonably request in preparing and filing any
Tax return, report or form (“Returns”), amended Return or claim for refund,
determining or contesting a liability for Taxes or a right to a refund of Taxes,
participating in or conducting any audit or other proceeding in respect of
Taxes. Such cooperation and information shall include providing copies of
relevant Returns or portions thereof, together with accompanying schedules,
related work papers and documents relating to rulings or other determinations by
Tax authorities. Seller, and Buyer shall make their respective officers,
employees, agents and representatives available on a basis mutually convenient
to Buyer or Seller, as the case may be, to provide explanations of any documents
or information provided hereunder. Seller and Buyer shall each retain all
Returns, schedules and work papers, records and other documents in its
possession relating to Tax matters of the Transferred Assets for each taxable
period first ending after the Closing Date and for all prior taxable periods
until the later of (a) the expiration of the statute of limitations of the
taxable periods to which such Returns and other documents relate, without regard
to extensions except to the extent notified by the other Party in writing of
such extensions for the respective Tax periods, or (b) six (6) years following
the due date (without extension) for filing such Returns.


5.9.2    Without limitation of Seller’s obligations under Section 2.6.3, Seller
shall be responsible for all transfer, sales and other similar Taxes and fees,
filing fees, recordation fees and application fees, if any, arising out of the
transfer of the Transferred Assets pursuant to this Agreement.
 
5.10    Covenants Regarding Portamedic Staff.
 
5.10.1    Nothing herein shall oblige Seller following the Closing to retain or
terminate any specific Business Employee or Business Independent Contractor
(collectively, the “Portamedic Staff”), and Seller may in its sole discretion
retain or terminate any Portamedic Staff; provided, that nothing herein is
intended to modify or limit Seller’s obligations under Section 5.1. Buyer is not
obligated to hire or engage any Portamedic Staff in connection with the
Transactions. Buyer may elect, however, in its sole discretion, to interview,
and to potentially enter into agreements (which may, at Buyer’s discretion, be
independent contractor agreements) with, any or all Portamedic Staff. As
promptly as practicable after the execution of this Agreement, Seller shall
deliver to Buyer a complete schedule of all Portamedic Staff as of the date set
forth on such schedule, which such schedule shall be updated every month and
further updated one Business Day prior to the Closing Date. Subject to
applicable Laws, Buyer shall have reasonable access to the human resources and
personnel records of Seller (including, without limitation, salary and wage
information, performance appraisals, disciplinary actions, and grievances) for
the purposes of preparing for or conducting interviews with any Business
Employee, as well as reasonable access to the files and records pertaining to
the Business Independent Contractors for the purposes of preparing for or
conducting interviews with any Business Independent Contractor. Seller shall
provide Buyer with such access upon reasonable prior notice and during normal
business hours.
  

33

--------------------------------------------------------------------------------




5.10.2    Seller shall be responsible for the payment of all salaries, wages and
other remuneration and all other Liabilities under any and all Employee Plans,
including, without limitation, bonus payments and all vacation pay, whether
earned prior to or after the Closing, termination and severance payments, and
any and all payments required under the Worker Adjustment Restraining
Notification Act or under any similar provision of any applicable Laws
(collectively, “WARN Obligations”). Without limitation of the foregoing, Seller
shall be responsible for the provision of health plan continuation coverage for
the Portamedic Staff in accordance with the requirements under the Consolidated
Omnibus Budget Reconciliation Act of 1985 or under any similar provision of any
applicable Laws. Seller shall be responsible for, and shall cause to be
discharged and satisfied in full, all amounts owed to Business Employees under
any and all Employee Plans. Seller shall be liable for any claims made or
incurred by any Business Employees, regardless of whether such claims are made
or incurred before or after the Closing, under any Employee Welfare Benefit Plan
or Employee Plan or otherwise arising in connection with any Business Employee’s
employment by Seller or its Affiliates. Seller shall be responsible for any and
all Liabilities under the Employee Welfare Benefit Plans and the Employee Plans.
Seller shall be responsible for (a) complying with any WARN Obligations and (b)
any and all Liabilities and Losses that may be assessed or are otherwise due to
any Person pursuant to any WARN Obligations. Similarly, Seller shall be solely
responsible for and shall discharge and timely pay all Liabilities under all
Contracts relating to the Business Independent Contractors. Seller shall comply
with any other applicable Laws and otherwise take all other actions necessary to
fulfill Seller’s obligations set forth in this Section 5.10. Section 5.10 shall
operate exclusively for the benefit of the parties to this Agreement and not for
the benefit of any other Person, including, without limitation, any current,
former or retired Portamedic Staff or the spouse or dependents of such Persons.


5.11    Notification of Certain Matters. Between the date of this Agreement and
the Closing Date, each Party hereto shall promptly notify the other Party in
writing of any fact, change, condition, circumstance or occurrence or
nonoccurrence of any event of which it is aware that is reasonably likely to
result in any of the conditions set forth in Article 6 becoming incapable of
being satisfied. Delivery of such notice shall not relieve a Party of any
obligations it may have under this Agreement or otherwise be deemed to cure any
breach or violation of this Agreement.
 
5.12    Access to Properties, Books and Records; Reports. To the extent
permitted by Law, Seller agrees that on and after the date hereof and until the
Closing, during normal business hours, it shall permit Buyer and its
Representatives reasonable access, upon reasonable notice, to the Transferred
Assets and Seller’s books, records, Contracts, work papers, and documents to the
extent related to the Portamedic Business and/or the Transferred Assets, as well
as to the Portamedic Staff and, to the extent related to the Portamedic Business
or the Transferred Assets, to any other Seller Representatives; provided, that
the foregoing shall not require the Seller to disclose any information of the
Seller or its subsidiaries that is subject to attorney-client privilege;
provided, further that no investigation by Buyer shall be deemed to modify any
representation or warranty made by Seller in this Agreement or the Ancillary
Agreements. Any examination or request for information shall be conducted in
such a manner so as not to interfere unreasonably with the business or
operations of Seller or its Subsidiaries. Until the Closing, all such
information shall be governed by the terms of that certain Non-Disclosure
Agreement, dated as of March 27, 2013, by and between Buyer and Seller (the
“Confidentiality Agreement”).



34

--------------------------------------------------------------------------------




5.13    Confidentiality. The Confidentiality Agreement shall continue in full
force and effect until the Closing, at which time the Confidentiality Agreement
shall automatically terminate and, effective as of the Closing, Seller, on
behalf of itself and its Subsidiaries, hereby waives, relinquishes and
terminates any and all rights it may have under the Confidentiality Agreement.
Seller shall, and shall cause its Affiliates and the Seller Representatives to,
keep confidential (and not disclose to any Person or use for any purpose) all
information relating to (i) the Transferred Assets, (ii) the Assumed
Liabilities, (iii) the Retained Liabilities, (iv) the Portamedic Business and
(v) Buyer and its businesses (including, without limitation, any archival copy
which Seller retains pursuant to Section 2.1.4), except, in each case, to the
extent such confidential information (a) becomes publicly available through no
breach of this Agreement or (b) is required by Law, applicable regulatory agency
or securities exchange to be disclosed. If Seller is ever required by Law to
disclose the information subject to this Section 5.13, Seller shall notify Buyer
promptly of the requirement so that Buyer may seek an appropriate protective
order or waive compliance with this Section 5.13. If, in the absence of a
protective order or the receipt of a waiver hereunder, Seller, on the written
advice of counsel, is required to disclose the information subject to this
Section 5.13, then Seller may disclose the information (and only such portion of
the information as is required to be disclosed); provided, however, that Seller
shall use its commercially reasonable efforts to obtain, at the request and
expense of Buyer, an order or other assurance (as Buyer may designate) that
confidential treatment will be accorded to such portion of information required
to be disclosed. At the Closing, Seller shall deliver to Buyer assignments of
all confidentiality agreements, non-solicitation and other similar Contracts
entered into by Seller (or its Affiliates) with another Person in connection
with a sales process or other possible transaction solely to the extent
involving the Seller’s Portamedic Business or the Transferred Assets, and,
promptly following the Closing, Seller shall require that each Person party to
such Contracts return to Buyer or destroy (with a certification of such
destruction) any and all confidential information (including analyses reflecting
confidential information) relating to the Portamedic Business or Transferred
Assets, in accordance with the terms of such Contracts. For clarity, Seller
shall not waive or modify the terms or conditions of such Contracts.


5.14    Public Announcements. The initial press release with respect to the
execution of this Agreement shall be a joint press release to be reasonably
agreed upon by Buyer and Seller. Thereafter, neither Buyer nor Seller shall
issue any press release or other public statement with respect to the
Transactions or this Agreement without the prior written consent of the other
Party (which consent shall not be unreasonably withheld, conditioned or
delayed), except as may be required by applicable Law or stock exchange rules as
determined in the good faith judgment and upon the advice of outside counsel of
the Party proposing to make such release, in which case the parties shall, to
the extent lawful and practicable, consult with one another and cooperate as to
the timing and contents (including whether to seek confidential treatment or
other protective order) of any such press release or public announcement
  

35

--------------------------------------------------------------------------------




5.15     Closing Access; Transfers. After the Closing, upon reasonable notice,
Seller agrees to provide or cause to be provided reasonable access during
customary business hours to the Seller’s and its subsidiary’s employees and to
any books, records, documents, files and correspondence that Buyer may request
(i) to comply with reporting, disclosure, filing, and other requirements of any
Governmental Authority; or (ii) for use in any other judicial, regulatory,
administrative or other proceeding or in order to satisfy Tax, audit,
accounting, claims, regulatory, litigation or other similar maters. Seller
agrees to (and to cause its Affiliates to) retain the books, records, documents,
instruments, accounts, correspondence, writings, evidences of title and other
papers relating to the business or operations of the Portamedic Business or the
Transferred Assets for a period of at least six years from the Closing Date.
After the Closing, Seller shall and shall cause its Subsidiaries to keep Buyer
reasonably informed of material developments pertaining to any Retained
Liabilities relating to any of Buyer’s of Buyer’s Affiliates employees,
independent contractors, customers, carriers, landlords and others have business
dealings with Buyer or Buyer’s Affiliates following the Closing, and Seller
shall use its commercially reasonable efforts to settle, resolve and/or
discharge such Retained Liabilities in manner reasonably designed to minimize
any significant adverse impact on Buyer or its relations with such Persons. For
clarity, Seller shall timely pay all Retained Liabilities consisting of (a)
trade account payables relating to the Portamedic Business or (b) amounts owed
under Employee Benefit Plans or Contracts, as applicable, relating to Portamedic
Staff. The Parties intend that any and all properties, assets and rights of
Seller and its Affiliates related to, used, held for use or contemplated to be
used in connection with the Portamedic Business be duly assigned and transferred
to Buyer under this Agreement (other than the Excluded Assets and the Retained
Liabilities). Without limiting any of Seller’s representations and warranties
herein or Buyer’s rights or remedies hereunder, if and to the extent that
following the Closing is determined that Seller or any of its Subsidiaries owns,
controls or otherwise holds any such properties, assets or rights, Seller shall
promptly notify Buyer thereof in writing. Upon Buyer’s request, Seller shall
provide Buyer with all information, original files, books and records pertaining
thereto and take and cause its Subsidiaries to take any and all actions, and
execute, acknowledge and deliver to Buyer all instruments of conveyance and
transfer reasonably requested by Buyer to transfer to Buyer all right, title and
interest therein, free and clear of all Encumbrances. Further, in such
instruments of conveyance and transfer, Seller shall be deemed to make, mutatis
mutandis, as of the date of transfer, all representations and warranties set
forth in Article 3 applicable to such property, asset or right. Subject to
Seller’s obligations in Section 5.13, after the Closing, Buyer agrees to
reasonably cooperate with Seller to provide Seller with such reasonable access
to such Transferred Assets and Buyer’s employees as may be reasonably necessary
in connection with defending and settling proceedings and similar matters (other
than (x) proceedings and similar matters with respect to which Seller may be
required to provide indemnification under this Agreement or otherwise to Buyer
and (y) any information that may be covered by attorney client privilege).


5.16    Non-Competition. As an inducement for Buyer to enter into this
Agreement, Seller agrees that, until the fifth anniversary of the Closing Date,
neither it nor any of its Subsidiaries shall, directly or indirectly, (i)
acquire, own, have an equity interest in, manage, control or participate in the
ownership, management or control of, or consult with, advise or provide any
other services to, any Person engaged, directly or indirectly, anywhere in the
world in any aspect of the Portamedic Business or in any activities which are
otherwise competitive with the Portamedic Business (or prepare to do any of the
foregoing); (ii) solicit, induce or encourage any employee, independent
contractor or consultant of Buyer or Buyer’s Affiliates (other than examiners)
to perform any services for or on behalf of Seller or its Subsidiaries or to
otherwise terminate or decrease the services such Person is providing to Buyer
or Buyer’s Affiliates; or (iii) solicit, induce or encourage any employee,
independent contractor or consultant of Buyer or Buyer’s Affiliates (including
examiners) to perform any Portamedic services for or on behalf of Seller or its
Subsidiaries or to otherwise terminate or decrease the services such Person is
providing to Buyer or Buyer’s Affiliates. For the avoidance of doubt, Buyer
acknowledges and agrees that the ownership, management, control and operation of
the Other Businesses as owned, managed, controlled and operated by Seller as of
the date of this Agreement shall not be deemed to violate this covenant
.
5.17    Corporate Names. Without limitation of Seller’s obligations in Section
5.7 (relating to hyperlinks), as soon as practicable after the Closing Date, but
in any event no later than 30 days thereafter, Seller shall and shall cause its
Affiliates to remove from all websites, materials, corporate names and elsewhere
the “Portamedic” and other trademarks and names included within the Transferred
Assets and to terminate, cease and desist all use of such trademarks and names,
whether under a “d/b/a”, in metadata, in invoices or otherwise.

36

--------------------------------------------------------------------------------




5.18    Remittance of Payments Received. If Seller or any of its Subsidiaries
receives any payment or proceeds belonging to Buyer pursuant to the provisions
of this Agreement, Seller shall promptly notify and remit (and cause to be
remitted) such payment and proceeds to Buyer. If Buyer or any of its Affiliates
receives any payment or proceeds belonging to Seller pursuant to the provisions
of this Agreement, Buyer shall promptly notify and remit (and cause to be
remitted) such payment and proceeds to Seller.
 
6.
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER AND SELLER TO CLOSE



6.1    Conditions Precedent to Obligations of Buyer to Close. The obligations of
Buyer to consummate the Transactions to occur at the Closing shall be subject to
the satisfaction, on or before the Closing Date, of each of the following
conditions, all or any of which may be waived in writing, in whole or in part,
by Buyer to the extent permitted by applicable Law:


6.1.1    Representations and Warranties of Seller. The representations and
warranties of Seller set forth in Article 3 shall be true and correct in all
material respects as of the Closing Date (without giving effect to any
materiality or Material Adverse Effect qualifiers), as though made on the
Closing Date (except for representations or warranties that expressly speak as
of a specific date, in which case such representations and warranties shall be
true and correct as of such other specific date), with the same force and effect
as though such representations and warranties had been made on and as of the
Closing Date.


6.1.2    Seller’s Covenants and Conditions. Seller shall have performed and
complied in all material respects with all of the covenants, obligations and
agreements required by this Agreement to be performed or complied with by it
prior to or on the Closing Date.


6.1.3    No Material Adverse Effect. There shall not have occurred or be
occurring any Material Adverse Effect.


6.1.4    No Injunction. There shall be no Order issued by any Governmental
Authority directing that the Closing not be consummated.


6.1.5    Inquiries. If any Inquiry shall have arisen prior to the Closing Date,
such Inquiry shall have been resolved to the mutual satisfaction of Buyer and
Seller.


6.1.6    Deliveries. Seller shall have made all the deliveries to Buyer set
forth in Section 7.2.


6.2    Conditions Precedent to Obligations of Seller to Close. The obligations
of Seller to consummate the Transactions to occur at the Closing shall be
subject to the satisfaction, on or before the Closing Date, of each of the
following conditions, all or any of which may be waived in writing, in whole or
in part, by Seller to the extent permitted by applicable Law:
 
6.2.1    Representations and Warranties of Buyer. The representations and
warranties of Buyer set forth in Article 4 shall be true and correct in all
material respects as of the Closing Date, as though made on the Closing Date
(except for representations or warranties which expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct at and as of such earlier date), except where the failure of such
representations and warranties to be true and correct has not had and would not
reasonably be expected to have a material adverse effect on Buyer’s ability to
consummate the Transactions.


6.2.2    Buyer’s Covenants and Conditions. Buyer shall have performed and
complied in all material respects with all of the covenants, obligations and
agreements required by this Agreement to be performed or complied with by it
prior to or on the Closing Date
.
6.2.3    No Injunction. There shall be no Order issued by any Governmental
Authority directing that the Closing not be consummated.

37

--------------------------------------------------------------------------------




6.2.4    Inquiries. If any Inquiry shall have arisen prior to the Closing Date,
such Inquiry shall have been resolved to the mutual satisfaction of Buyer and
Seller.


6.2.5    Deliveries. Buyer shall have made all the deliveries set forth in
Section 7.3.


7.
CLOSING AND CLOSING DELIVERIES



7.1    Closing.
 
7.1.1    Closing Date. The consummation of the transactions contemplated by this
Agreement (the “Closing”) will take place on the later of (i) September 30, 2013
(which may be extended by Buyer, upon written notice to Seller, to October 15,
2013) and (ii) the first Business Day (such date, the “Closing Date”) that is
two (2) Business Days after the satisfaction or waiver of all conditions to
Closing identified in Article 6 (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the fulfillment or
waiver of those conditions), or such other Business Day as the Parties shall
mutually agree in writing. The Closing shall be held at the offices of Munger,
Tolles & Olson LLP, commencing at 10:00 a.m., Los Angeles time, on the Closing
Date, or at such other time and location as Seller and Buyer mutually agree in
writing.
 
7.2    Deliveries by Seller. Prior to or at the Closing, Seller shall deliver to
Buyer the following, in form and substance consistent with the terms of this
Agreement and reasonably satisfactory to Buyer:
  
7.2.1    General Assignment and Bill of Sale. A duly executed general assignment
and bill of sale in the form set forth on Exhibit B attached hereto.


7.2.2    Assignment of Business Intellectual Property. A duly executed trademark
assignment in the form set forth on Exhibit C attached hereo, and other duly
executed assignments of rights in and to Business Intellectual Property
(including, without limitation, Domain Names), in form and substance reasonably
satisfactory to Buyer and Seller.


7.2.3    Transferred Assets. Possession of, and physical control over, all
Transferred Assets, including, without limitation, originals of all Business
Contracts included within the Transferred Assets.


7.2.4    Consents. The originals or copies of each consent to assignment or
consent to transfer of business, as applicable, listed on Schedule 7.2.4 in a
form reasonably satisfactory to Buyer.


7.25    Secretary’s Certificate. A certificate, dated as of the Closing Date,
executed by the secretary of Seller certifying that the resolutions, as attached
to such certificate, were duly adopted by the Seller Board, authorizing and
approving the execution, delivery and performance of this Agreement and the
Ancillary Agreements and the consummation of the Transactions and that such
resolutions were duly adopted and remain in full force and effect without
amendment.


7.2.6    Officer’s Certificate. A certificate, dated as of the Closing Date,
executed by a duly authorized officer of Seller certifying that the conditions
set forth in Sections 6.1.1 and 6.1.2 have been satisfied.


7.2.7    Lien Releases. Evidence reasonably satisfactory to Buyer that all
Encumbrances encumbering the Transferred Assets have been terminated, released
or waived, as appropriate, or original instruments in form reasonably
satisfactory to Buyer effecting such terminations, releases or waivers and all
amounts owed under the Keltic Facility have been or simultaneous with the
Closing will be repaid.
 
7.2.8    Payment of Certain Parties. Evidence reasonably satisfactory to Buyer
that all examiners engaged in the Portamedic Business have been paid all amounts
due to them within 7 days prior to the Closing consistent with Seller’s prior
payment practices as of the Closing Date.

38

--------------------------------------------------------------------------------




7.2.9    Other Instruments. Such other certificates, instruments or other
documents reasonably requested by Buyer and necessary to effectuate the
Transactions.


7.3    Deliveries by Buyer. Prior to or at the Closing, Buyer shall deliver to
Seller the following, in form and substance consistent with the terms of this
Agreement and reasonably satisfactory to Seller:


7.3.1    Closing Payment. The Closing Payment.


7.3.2    Secretary’s Certificates. A certificate, dated as of the Closing Date,
executed by the secretary of Buyer certifying that the resolutions, as attached
to such certificate, were duly adopted by the board of directors of Buyer
authorizing and approving the execution, delivery and performance of this
Agreement and the Ancillary Agreements and the consummation of the Transactions
and that such resolutions were duly adopted and remain in full force and effect
without amendment.


7.3.3    Officer’s Certificates. A certificate, dated as of the Closing Date,
executed by a duly authorized officer of each of Buyer certifying that the
conditions set forth in Sections 6.2.1 and 6.2.2 have been satisfied.
 
8.
TERMINATION



8.1    Method of Termination. This Agreement may be terminated and the
Transactions may be abandoned at any time prior to the Closing:
  
8.1.1    by the mutual written consent of Buyer and Seller;


8.1.2     either Buyer or Seller:


(i)if the Transactions shall not have been consummated by December 31, 2013 (the
“End Date”), provided, however, that such termination right shall not be
available to any Party whose breach of any provision of this Agreement results
in the failure of the Transactions to be consummated by the End Date; or


(ii)if there shall be any Order that restrains, enjoins or otherwise prohibits
or makes consummation of the Transactions illegal; provided, however, that such
termination right shall not be available to any Party whose breach of any
provision of this Agreement results in the application or imposition of such
Order.
 
8.1.3    by Buyer:


(i)    if a breach of any representation, warranty, covenant, obligation or
agreement on the part of Seller set forth in this Agreement has occurred which
breach, either individually or in the aggregate with all other breaches by
Seller, would reasonably be expected to cause any of the conditions set forth in
Section 6.1 not to be satisfied by the End Date and such breach is not cured
prior to the earlier of (A) the Business Day immediately preceding the End Date
or (B) within thirty (30) days after written notice of such breach has been
given to Seller; provided, however, that Buyer is not then in material breach of
this Agreement; provided, further, however, that Buyer’s right to terminate this
Agreement in connection with breaches of Section 5.3 shall be controlled by
Section 8.1.3(ii);
 
(ii)    if (A) there shall have occurred any Seller Adverse Recommendation
Change, (B) a tender offer or exchange offer for shares of capital stock of
Seller that constitutes an Acquisition Proposal is commenced prior to the
Closing and the Seller Board fails to recommend against acceptance of such
tender offer or exchange offer by the Seller’s shareholders (including, for
these purposes, by taking no position with respect to the acceptance of such
tender offer or exchange offer by its shareholders, which shall constitute a
failure to recommend against acceptance of such tender offer or exchange offer)
within three (3) Business Days after commencement, (C) Seller breaches its
obligations in Section 5.3, or (D) Seller publicly announces its intention to do
any of the foregoing; or


(iii)pursuant to Section 5.4.1 effective upon written notice delivered to
Seller.

39

--------------------------------------------------------------------------------




8.1.4    by Seller
 
(i)    if a breach of any representation, warranty, covenant, obligation or
agreement on the part of Buyer set forth in this Agreement has occurred which
breach, either individually or in the aggregate with all other breaches by
Buyer, would reasonably be expected to cause any of the conditions set forth in
Section 6.2 not to be satisfied by the End Date and such breach is not cured
prior to the earlier of (A) the Business Day immediately preceding the End Date
or (B) within thirty (30) days after written notice of such breach has been
given to Buyer; provided, however, that Seller is not then in material breach of
this Agreement; or


(ii)    subject to complying with the terms of Section 5.3, the Seller Board
authorizes Seller to enter into a binding definitive agreement in respect of a
Superior Proposal prior to five (5) Business Days before any scheduled Closing
Date; provided that Seller shall have paid all amounts due pursuant to Section
8.3.1(ii) in accordance with the terms, and at the times specified therein; and
provided further that in the event of such termination, Seller substantially
concurrently enters into a such definitive agreement in respect of such Superior
Proposal
.
8.2    Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 8.1, this Agreement shall forthwith become null and void and
there shall be no Liability on the part of any Party hereto; provided, however,
that (a) this Section 8 and Section 10 shall survive any such termination and
(b) nothing herein shall relieve any Party from liability for any willful or
intentional breach of this Agreement prior to such termination.


8.3    Termination Fee; Expenses.
  
8.3.1    Notwithstanding any other provisions of this Agreement,
 
(i)    if this Agreement is terminated by Buyer pursuant to Section 8.1.3(ii),
Seller shall immediately pay Buyer (A) a fee of $450,000 (the “Termination Fee”)
and (B) an amount equal to the Buyer Expenses, in each case, by wire transfer of
immediately available funds to an account designated in writing by Buyer;


(ii)    if this Agreement is terminated by Seller pursuant to Section 8.1.4(ii),
Seller shall, concurrently with such termination, pay Buyer (A) the Termination
Fee and (B) an amount equal to the Buyer Expenses, in each case, by wire
transfer of immediately available funds to an account designated in writing by
Buyer;


(iii)    if (A) this Agreement is terminated pursuant to any provision of this
Agreement (other than Section 8.1.3(ii), Section 8.1.4(i) or Section 8.1.4(ii))
and (B) within 12 months after the date of such termination the Seller enters
into or consummates a definitive agreement with respect to any Acquisition
Proposal, then within one Business Day after entering into such definitive
agreement, the Seller shall pay to Buyer the Termination Fee and an amount equal
to the Buyer Expenses, in each case, by wire transfer of immediately available
funds to an account designated in writing by Buyer; and


(iv)if this Agreement is terminated (A) by either Party pursuant to Section
8.1.2(i) and there has occurred any Inquiry that has not been fully and finally
resolved by the End Date, or (B) by Buyer pursuant to Sections 8.1.2(i),
8.1.2(ii), 8.1.3(i), or 8.1.3(iii) then, in each case, Seller shall immediately
pay Buyer an amount equal to the Buyer Expenses. “Buyer Expenses” shall mean all
out-of-pocket costs and expenses incurred by or on behalf of Buyer in connection
with entering into and performing under this Agreement and the Transactions
(including, without limitation, all fees and expenses of counsel, accountants,
experts and consultants) and expressly including the costs and expenses of
enforcing Buyer’s rights hereunder.



40

--------------------------------------------------------------------------------




9.
INDEMNIFICATION



9.1    Survival. The representations and warranties of Seller and Buyer set
forth in Articles 3 and 4, respectively, other than the Fundamental
Representations, shall survive the Closing until the date that is twenty four
(24) months after the Closing Date. The Fundamental Representations shall
survive the Closing indefinitely. The covenants and agreements of the Parties
contained in this Agreement shall remain operative and in full force and shall
survive until the full performance by the applicable Party of such covenant and
agreement. Notwithstanding the foregoing, if a claim shall have been made in
accordance with this Agreement prior to the expiration of the applicable
survival period, then, in each such case, such survival period shall be extended
as it relates to such claim until such claim is finally resolved or disposed of
in accordance with the terms hereof.


9.2    Indemnification by Seller. After the Closing, Seller shall indemnify and
hold Buyer and its Affiliates and their respective directors, officers,
managers, employees, agents and representatives harmless against and with
respect to, and shall reimburse such Persons for any and all Losses arising from
or relating to:
  
9.2.1    any untruth, inaccuracy or breach by Seller of any representation or
warranty set forth in Article 3;


9.2.2    any breach by Seller of any covenants, obligations or agreements of
Seller contained in this Agreement or any Ancillary Agreement;
 
9.2.3    any of the Retained Liabilities; and


9.2.4    Seller’s failure to comply with any bulk sales laws in respect of the
Transactions or any action brought thereunder.


9.3    Indemnification by Buyer. After the Closing, Buyer shall indemnify and
hold Seller and its Affiliates and their respective directors, officers,
managers, employees, agents and representatives harmless against and with
respect to, and shall reimburse such Persons for any and all Losses arising from
or relating to:
  
9.3.1    any untruth, inaccuracy or breach by Buyer of any representation or
warranty set forth in Article 4;


9.3.2    any breach by Buyer of any covenants, obligations or agreements of
Buyer contained in this Agreement or any Ancillary Agreement; and


9.3.3    any of the Assumed Liabilities.
 
9.4    Procedure for Indemnification. The procedure for indemnification shall be
as follows:
  
9.4.1    Any Person claiming indemnification (the “Claimant”) shall give notice
to the Party from whom indemnification is claimed (the “Indemnifying Party”) of
any claim to which the Claimant is entitled indemnification under this Agreement
promptly upon learning of such claim; provided, however, that the failure of the
Claimant to give timely notice hereunder shall not relieve the Indemnifying
Party of its obligations under this Article 9 unless, and only to the extent
that, the Indemnifying Party has been actually and materially prejudiced
thereby.



41

--------------------------------------------------------------------------------




9.4.2    With respect to any claim by a third party as to which the Claimant is
entitled to indemnification under this Agreement (a “Third Party Claim”), the
Indemnifying Party shall have the right, at its own expense, to assume control
of the defense of such claim with one or more counsel reasonably acceptable to
the Claimant, and the Claimant shall cooperate with the Indemnifying Party (at
the Indemnifying Party’s sole expense) so long as the Indemnifying Party elects
in writing to assume such control and fully indemnifying Claimant hereunder with
respect to such Third Party Claim within 20 days after receiving notice of such
Third Party Claim. If the Indemnifying Party elects to assume control of the
defense of any Third Party Claim, the Claimant shall have the right, but not the
obligation, to participate in the defense of such claim at its own expense. If
(i) the Indemnifying Party does not elect to assume control of the defense of
such Third Party Claim within such 20 day period, or fails to timely and
diligently prosecute such defense, or (ii) Claimant, based upon the advice of
counsel, concludes that defense of such claim by the Indemnifying Party shall
give rise to a conflict of interest (or the Claimant and Indemnifying Party have
one or more materially different defenses available to them), then the Claimant
may defend through counsel of its own choosing (at the Indemnifying Party
expense), subject to the right of the Indemnifying Party to reasonably
participate in the defense thereof (at its own expense), provided, that in no
event shall the Indemnifying Party be responsible for the fees and expenses of
more than one counsel for all Claimants in connection with any one matter. No
Party shall compromise or settle any Third Party Claim without the prior written
consent of the other Party (not to be unreasonably withheld, delayed or
conditioned); provided, however, that if such compromise or settlement consists
solely of monetary damages and provides for the full and unconditional general
release of the Claimant from all Liability in connection with such claim, then
the Indemnifying Party may settle such claim without the Claimant’s consent as
long as the Indemnifying Party pays the entire recoverable amount of such claim
and the settlement of such claim does not contain an admission of wrongdoing on
the part of the Claimant.


9.4.3    As security for Seller's obligations and other agreements contained in
this Agreement and the Ancillary Agreements, including but not limited to
Seller’s indemnification obligations under the provisions of Article 9 hereof,
and to make certain payments to Buyer under the provisions of Section 2.4.5
hereof, but without limitation of Seller's liability under this Agreement (or
Buyer's other rights and remedies), Buyer is retaining the Holdback. From time
to time, on not less than ten (10) days notice to Seller, Buyer may apply all or
any part of the Holdback to pay or to provide for the payment of any Liability
of any Seller under this Agreement or the Ancillary Agreements. On the first
anniversary of the Closeout Date, Buyer shall pay to Seller, in cash without
interest, the Holdback, less the amount of (i) any deductions therefrom under
this Section 9.4.3 and (ii) any amounts then under dispute, which such disputed
amounts shall be released upon final settlement of all disputed claims. Nothing
in this Section 9.4.3 shall be construed as limiting the liability of Seller
under this Agreement or the Ancillary Agreements (or otherwise limiting the
rights or remedies of Buyer) to the amount of the Holdback.



42

--------------------------------------------------------------------------------




9.4.4    A Claimant wishing to assert a claim for indemnification under this
Article 9 which is not subject to Section 9.4.2 shall deliver to the
Indemnifying Party a written notice (a “Claim Notice”) which contains (i) a
description and, if then known or estimated, the amount (the “Claimed Amount”)
of any Losses incurred by the Claimant or, if then known, the method of
computation of the amount of such claim of any Losses, (ii) a statement that the
Claimant is entitled to indemnification under this Article IX and an explanation
of the then-known basis therefor, and (iii) a demand for payment in the amount
of such Losses (including wire instructions if payment is requested to be made
by wire transfer) or, with respect to the Buyer, if applicable, a statement that
it intends in lieu thereof, to apply all or any part of the Holdback pursuant to
Section 9.4.3 (which such statement shall be deemed to satisfy the 10 day notice
required under Section 9.4.3). Within fifteen (15) days after delivery of a
Claim Notice, the Indemnifying Party shall deliver to the Claimant a written
response in which the Indemnifying Party shall: (A) agree that the Claimant is
entitled to receive all of the Claimed Amount (in which case such response shall
be accompanied by a payment by the Indemnifying Party to the Claimant of the
Claimed Amount, by wire transfer or, with respect to Buyer, if applicable, an
acknowledgment that Buyer will apply all or part of the Holdback Amount in
accordance with Section 9.4.3); (B) agree that the Claimant is entitled to
receive part, but not all, of the Claimed Amount (the “Agreed Amount”) (in which
case such response shall be accompanied by a payment by the Indemnifying Party
to the Claimant of the Agreed Amount, by wire transfer or with respect to the
Buyer, if applicable, an acknowledgment that Buyer will apply all or part of the
Holdback Amount in accordance with Section 9.4.3); or (C) contest that the
Claimant is entitled to receive any of the Claimed Amount (or any part of the
Claimed Amount other than the Agreed Amount) including the reasonably detailed
reasons therefor. If the Indemnifying Party in such response contests the
payment of all or part of the Claimed Amount, the Indemnifying Party and the
Claimant shall use good faith efforts to resolve such dispute. If such dispute
is not resolved within thirty (30) days following the delivery by the
Indemnifying Party of such response, the Indemnifying Party and the Claimant
shall each have the right to submit such dispute to a court of competent
jurisdiction in accordance with the provisions of Section 10.3.
 
9.5    Limitation on Indemnification.
 
9.5.1    No Indemnifying Party shall have an obligation to indemnify the
Claimant under Section 9.2.1 or Section 9.3.1, and no Claimant shall make any
claim under Section 9.2.1 or Section 9.3.1, unless and until the aggregate
amount of such Claimant’s Losses exceeds an amount equal to $100,000 (the
“Deductible”), and then the Indemnifying Party shall only be liable for Losses
exceeding the Deductible. Notwithstanding anything to the contrary in the
foregoing, this Section 9.5.1 shall not apply in respect of (i) an inaccuracy
in, or breach of, any Fundamental Representation, (ii) any claim for fraud,
intentional misrepresentation or willful misconduct, or (iii) any claim under
Sections 9.2.2, 9.2.3, 9.2.4, 9.3.2, or 9.3.3, all of which such claims set
forth in the foregoing clauses (i), (ii), and (iii) shall be indemnifiable from
“dollar one” without regard to any Deductible.


9.5.2    Notwithstanding anything to the contrary contained in this Agreement,
(a) the aggregate maximum liability of any Party to another Party under Section
9.2.1 or Section 9.3.1 (in each case, other than in respect of an inaccuracy in,
or breach of, a Fundamental Representation or a claim for fraud, intentional
misrepresentation or willful misconduct) shall be limited to an aggregate amount
equal to 50% of the Purchase Price, as adjusted, and (b) the aggregate maximum
liability of any Party to another Party under Section 9.2.1 or Section 9.3.1 in
respect of an inaccuracy in, or breach of, a Fundamental Representation (other
than in respect of a claim for fraud, intentional misrepresentation or willful
misconduct), shall be limited to an aggregate amount equal to the Purchase
Price. For clarity, claims for fraud, intentional misrepresentation and willful
misconduct shall not be limited in any way.
 
9.5.3    For the avoidance of doubt, any liability of Seller to Buyer pursuant
to Sections 9.2.2, 9.2.3, 9.2.4, and any liability of Buyer to Seller under
Sections 9.3.2, or 9.3.3 shall not be subject to any limitations, nor shall such
liabilities be included in the calculation of the aggregate liabilities subject
to the limitations forth in clause (a) and clause (b) of Section 9.5.2.


9.5.4    Solely for the purpose of calculating the amount of any Losses arising
out of or resulting from any breach of any representation or warranty contained
in this Agreement (and not for determining the existence of any breach of any
representation or warranty contained in this Agreement), any reference to a
“Material Adverse Effect” or “materiality” or other correlative terms in such
representation or warranty shall be disregarded.

43

--------------------------------------------------------------------------------




9.5.5    The amount of any Losses attributable to any claim by a third party as
to which any Claimant is entitled to indemnification under this Article 9 shall
be reduced by the amount, if any, actually received by the Claimant claiming
indemnification in respect of such third-party claim from any Person (including
any third-party insurance provider) less any out-of-pocket cost associated with
receiving such amount (such amount being referred to herein as an “Alternative
Reimbursement”), with respect to the Losses suffered thereby. If, after receipt
by such Claimant of any indemnification payment hereunder in respect of such
third-party claim, such Claimant receives an Alternative Reimbursement in
respect of the same Losses for which indemnification was made and such
Alternative Reimbursement was not taken into account in assessing the amount of
indemnifiable Losses, then such Claimant shall accept such Alternative
Reimbursement for the account of the Indemnifying Party and shall turn over all
of such Alternative Reimbursement to the Indemnifying Party up to the amount of
the indemnification paid by the Indemnifying Party pursuant to this Agreement in
respect of the applicable claim for indemnification. The parties shall
reasonably cooperate with each other to maximize the availability of any
Alternative Reimbursements for indemnifiable claims hereunder arising from
third-party claims, and, if any insurance provider for a Party agrees to defend
any such third-party claim, such Person may tender the defense to such
third-party insurance provider.


9.5.6    After the Closing, the sole and exclusive remedy of any Party for any
claim (whether such claim is framed in tort, contract or otherwise) arising out
of a breach of any representation, warranty, covenant or agreement of Seller or
Buyer set forth in or made pursuant to this Agreement shall be a claim for
indemnification under and pursuant to this Article 9, except for the remedies of
specific performance, injunctive or other equitable relief; provided, however,
that nothing in this Article 9 shall be deemed to limit a Party’s remedies for
claims for fraud, intentional misrepresentation or willful misconduct.


9.5.7    Seller’s Representations Not Modified by Knowledge. Buyer’s rights to
indemnification, payment of damages and other remedies based on Seller’s
representations, warranties, covenants and agreements will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) by Buyer at any time, whether before or after the
Closing, with respect to the accuracy or inaccuracy of or compliance with, any
such representation, warranty, covenant or agreement. The waiver by Buyer of any
condition based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or agreement (or the consummation
of the transaction contemplated by this Agreement), will not waive, foreclose or
otherwise affect Buyer’s right to indemnification, payment of damages or other
remedy based on such representations, warranties, covenants and obligations.


10.
MISCELLANEOUS



10.1    Notices. All notices, demands and requests which may be or are required
or permitted to be given, served, sent or delivered under the provisions of this
Agreement shall be (a) in writing, (b) delivered by personal delivery, facsimile
transmission (to be followed promptly by written confirmation mailed by
certified mail as provided below) or sent by overnight courier service, (c)
deemed to have been given on the earliest of: the date of personal delivery, the
date of transmission and receipt of facsimile transmissions, or the next
Business Day if delivered by overnight courier and (d) addressed as follows:


If to Seller:    Hooper Holmes, Inc.
170 Mt. Airy Road
Basking Ridge, New Jersey 07920
Attention: Henry E. Dubois, President
Facsimile: (908) 953-6304


with copies to (which shall not constitute notice):


Sills Cummis & Gross P.C.
30 Rockefeller Plaza
New York, New York 10112
Attention: David E. Weiss

44

--------------------------------------------------------------------------------




Tel: (212) 500-1579
Facsimile: (212) 643-6500


If to Buyer:    Piston Acquisition, Inc.
One Jericho Plaza
Jericho, New York 11753
Attention: Gary Gelman
Tel: (516) 822 6230
Facsimile:


with copies to (which shall not constitute notice):


Munger, Tolles & Olson LLP
355 South Grand Avenue, 35th Floor
Los Angeles, CA 90071
Attention: Maria Seferian
Tel: (213) 683-9198
Facsimile: (213) 683-4098


or to any such other persons or addresses as the parties may from time to time
designate in a writing delivered in accordance with this Section 10.1. Rejection
or other refusal to accept or inability to deliver because of a change of
address of which no notice was given shall be deemed to be receipt of the
notice.
10.2    No Assignment; Benefit and Binding Effect. Seller may not assign this
Agreement (or its rights or obligations hereunder) without the prior written
consent of Buyer. Buyer may assign this Agreement (or its rights or obligations
hereunder) in whole or in part to any Affiliate. This Agreement and the
Ancillary Agreements shall be binding upon and inure to the benefit of the
Parties and their respective successors and permitted assigns.


10.3    Governing Law; Venue. This Agreement shall be governed, construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the choice of law provisions or conflicts of law principles of such
state. Each of the Parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of any court of the State of New York or any federal
court sitting in the City of New York, New York County for purposes of any suit,
action or other proceeding arising out of this Agreement (and agrees not to
commence any action, suit or proceeding relating hereto except in such courts).
Each of the Parties agrees that service of any process, summons, notice of
document by U.S. registered mail at its address set forth herein shall be
effective service of process of any action, suit or proceeding brought against
it in any such court. Each of the Parties hereby irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement, which is brought by or against it, in the courts
of the State of New York or any federal court sitting in the City of New York,
New York County and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.


10.4    Waiver of Jury Trial. The Parties hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
Ancillary Agreements or the actions of any Party in the negotiation, performance
or enforcement hereof or thereof.



45

--------------------------------------------------------------------------------




10.5    Heading; Interpretation. The descriptive headings of the several
Articles and Sections of this Agreement are inserted for convenience only and do
not constitute a part of this Agreement. References to Sections or Articles
(whether or not capitalized), unless otherwise indicated, are references to
Sections and Articles of this Agreement. References to Schedules and Exhibits
(whether or not capitalized), unless otherwise indicated, are references to the
disclosure schedules and exhibits to this Agreement. The words “include” and
“including” and variations thereof shall not be deemed terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.” The
terms “hereof”, “herein” and “herewith” and words of similar import shall,
unless otherwise stated, be construed to refer to this Agreement as a whole
(including all of the schedules and exhibits hereto) and not to any particular
provision of this Agreement. Each of the representations, warranties, covenants
and conditions herein is separate and not limited or satisfied by the existence,
wording or satisfaction of any other representation, warranty, covenant or
condition contained herein. All references to “$” or “Dollars” shall mean United
States Dollars. Words used herein, regardless of the gender and number
specifically used, shall be deemed and construed to include any other gender,
masculine, feminine or neuter, and any other number, singular or plural, as the
context requires.


10.6    Entire Agreement. This Agreement and the Ancillary Agreements represent
the entire understanding and agreement between Buyer and Seller with respect to
the subject matter hereof and supersede all prior agreements and negotiations
between Buyer and Seller with respect to the transactions contemplated hereby,
and all letters of intent (including, without limitation, that certain letter
agreement from American Para Professional Systems, Inc. to Hooper Holmes, Inc.,
dated July 31, 2013) and other writings relating to such negotiations, and
cannot be amended, supplemented or modified except by an agreement in writing
which makes specific reference to this Agreement or an agreement delivered
pursuant hereto, as the case may be, and which is executed by the Party against
which enforcement of any such amendment, supplement or modification is sought.
All schedules and exhibits attached to this Agreement shall be deemed part of
this Agreement and incorporated herein, as if fully set forth herein.


10.7    Further Assurances. From time to time at and after the Closing Date,
Buyer and Seller shall and shall cause their respective Affiliates to execute
and deliver or cause to be executed and delivered such further instruments of
conveyance, assignment, and transfer, as may reasonably be requested by the
other Party in order to effect or facilitate the Transactions. The Parties
acknowledge and agree that it is their mutual intent that any and all right,
title and interest in and to the Transferred Assets are fully and duly
transferred to Buyer. If and to the extent that following the Closing it is
determined that Seller or any of its Subsidiaries owns, controls or otherwise
holds any Transferred Assets, Seller shall hold the same in trust and promptly
notify Buyer thereof in writing, including providing Buyer with all information,
files, and books and records (other than Excluded Assets, if any) pertaining to
such Transferred Asset, and, at Buyer’s request, shall promptly take (or cause
to be taken) any and all actions, and execute, acknowledge and deliver (or cause
to be executed, acknowledged and delivered) to Buyer all instruments of
conveyance and transfer as Buyer reasonably deems necessary or desirable to
evidence and/or effectuate the transfer to Buyer all of the right, title and
interest of Seller or such Subsidiaries in and to such Transferred Asset, free
and clear of any Encumbrance. After the Closing, to the extent that Buyer or any
of its Affiliates discovers or receives possession of any of the Excluded
Assets, Buyer shall hold such Excluded Assets in trust and promptly assign and
transfer such Excluded Assets to Seller at Seller’s sole cost and expense.


10.8    Waiver of Compliance. Any failure of any of the Parties to comply with
any obligation, representation, warranty, covenant, agreement or condition
herein may be waived by the Party entitled to the benefits thereof, but such
waiver or failure to insist upon strict compliance with such obligation,
representation, warranty, covenant, agreement or condition shall not operate as
a waiver of, or estoppel with respect to, any subsequent or other failure not so
specifically waived.


10.9    Severability. Any provision of this Agreement that is held to be
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, shall be ineffective only to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof; provided, however, that the Parties will attempt in good
faith to reform this Agreement in a manner consistent with the intent of any
such ineffective provision for the purpose of carrying out such intent.
  

46

--------------------------------------------------------------------------------




10.10    Enforcement of Agreement. The Parties acknowledge and agree that money
damages would not be a sufficient remedy for any breach of this Agreement by a
Party, that the Parties would suffer irreparable harm as a result of any such
breach, and that, in addition to all other remedies available under this
Agreement or at law or in equity, the Parties shall be entitled to specific
performance and injunctive or other equitable relief as a remedy for any such
breach or threatened breach.


10.11    Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if the signature on each such counterpart
were upon the same instrument, and a facsimile or portable document format (pdf)
transmission shall be deemed to be an original signature for all purposes under
this Agreement.


10.12    No Third Party Beneficiaries. This Agreement constitutes an agreement
solely among the Parties, and, except as otherwise provided herein, is not
intended to and shall not confer any rights, remedies, obligations or
liabilities, legal or equitable on any Person other than the Parties and their
respective successors or permitted assigns, or otherwise constitute any Person a
third party beneficiary under or by reason of this Agreement (except under
Article 9).


10.13    Construction. This Agreement has been negotiated by Buyer and Seller
and their respective legal counsel, and legal or equitable principles that might
require the construction of this Agreement or any provision of this Agreement
against the Party drafting this Agreement shall not apply in any construction or
interpretation of this Agreement. In the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement.


10.14    Expenses. Except as expressly set forth elsewhere in this Agreement,
including without limitation, in Article 10 and Section 5.4, the Parties shall
bear their own costs and expenses incurred in connection with the negotiation,
preparation or execution of this Agreement (including fees and expenses of
attorneys, accountants, consultants, finders and investment bankers), whether or
not the Closing occurs.
 






[Signatures on the following page]






 
    

47

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed by Buyer and Seller as
of the date first above written.


SELLER:
HOOPER HOLMES, INC.




By:     /s/ Henry E. Dubois    
Name:     Henry E. Dubois
Title:     President and CEO


    

48

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed by Buyer and Seller as
of the date first above written.


BUYER:
PISTON ACQUISITION, INC.




By:     /s/ Gary Gelman    
Name:     Gary Gelman
Title:     Executive Chairman and Secretary



49

--------------------------------------------------------------------------------




Exhibit A
Other Services
1.Heritage Labs


The performance of (1) laboratory testing of blood, urine and oral fluid
specimens and (2) the assembly and sale of kits used in the collection and
transportation of such specimens to its lab facility (including sales to other
companies). Such testing services include, without limitation, specimen profiles
designed to provide its customers with specific information of relevance to the
assessment of a person's health profile, including, without limitation:
•
the presence of antibodies to the human immunodeficiency virus (HIV);

•
cholesterol and related lipids;

•
liver or kidney disorders;

•
the presence of antibodies to hepatitis;

•
prostate specific antigens;

•
immune disorders;

•
tobacco/nicotine use; and

•
the use of certain medications, cocaine and other drugs.



2.Health & Wellness


The performance of risk assessment and risk management services via biometric
screenings, health risk assessments and onsite wellness coaching for health and
care management companies, including wellness companies, disease management
organizations, clinical research organizations and health plans (but expressly
not including exam services). The information collected from such services is
used by such customers, among other things, to measure the populations they
manage, to identify risks in those populations, to target interventional
programs, to promote positive lifestyle behaviors and to measure the results of
their health and care management programs, but not in connection with
underwriting insurance.
Such health & wellness services include:
•
scheduling of individual and group screenings;

•
provision and fulfillment of needed supplies (e.g., assessment kits, blood
pressure cuffs, stadiometers, scales, centrifuges, etc.) at screening events;

•
end-to-end biometric screening management;

•
non-insurance biometric screenings (e.g., height, weight, body mass index, the
taking of a person’s hip, waist and neck measurements, as well as his or her
pulse and blood pressure) and blood draws via venipuncture or fingerstick, all
performed by our wellness certified health professionals, but not in connection
with underwriting insurance;

•
lab testing of blood specimens utilizing our Heritage Labs laboratory;

•
data processing and transmission; and

•
analytics to identify critical values of lab tests and notification services to
individuals and customers to better manage risk.



Health & Wellness also provides Hooper Holmes OnSitesm, a face-to-face,
on-premises health coaching service for work locations. The service is delivered
by specially trained "Health Champions", many of whom are physical therapists,
personal trainers and nutritionists.

50

--------------------------------------------------------------------------------






3.Hooper Holmes Services


The Hooper Holmes Services line provides four categories of service: Health
Information Services, Health Risk Analytics, Consumer Services and Business
Entity Services.
a)Health Information Services - collects and provides applicant health
documentary information (other than information customarily obtained in the
paramedical exam industry) to insurance company underwriters and expressly
excluding work previously performed as part of the Portamedic business.


•
Medical Record Retrieval: obtain documentary medical records of an applicant for
life insurance.

•
Inspection Report: conduct personal health interviews over the telephone during
which we gather verbally-delivered, historical and other factual information
about an insurance applicant's health, as well as financial and employment
history.

•
Health Risk Assessment / Physicians Information Line (“PIL”): request detailed
information from an insured’s physician about a single disease state or multiple
impairments.

•
Record and Database Check and Employment Verification: collect a variety of
information from public records and private database sources, such as motor
vehicle reports, real estate owned and criminal history.



b)Health Risk Analytics - provides risk management consultative support and
underwriting services to insurance carriers and reinsurance companies active in
the life, annuity and health insurance markets.


•
Full Underwriting: assess health and lifestyle data associated with a
prospective insured and then make an evaluation about insurability and
appropriate rate class to be used by the insurance carrier consistent with its
product pricing, risk tolerances and reinsurance agreements.

•
Simplified Underwriting: review information about a proposed insured’s general
health to evaluate insurability for products having predetermined benefit
limits. This service provides for limited medical and non-medical data
collection when compared to fully underwritten applications.

•
Medical Record Summarization: review medical records of an insurance applicant.
Our underwriters provide an analysis of the records and provide an indication of
general insurability and indicative rate class.

•
Impaired Risk Underwriting Services: gather non-exam information, review medical
records and review lab test results on proposed insureds attempting to purchase
life insurance or long-term care insurance who have known health or lifestyle
conditions that may affect insurability; assess the degree of impairment,
project life expectancy and make recommendations about insurability and the
appropriate rate class.




51

--------------------------------------------------------------------------------




c)Consumer Services - gather information via telephonic interviews with
insurance applicants to complete all or a portion of an insurance application,
verifies information provided by the applicant (other than through services
customarily performed by the paramedical industry), gathers information
regarding an applicant's general cognitive state and assists the insurance
carrier to facilitate the insurance purchase process.


d)Business Entity Services - helps an insurance company assess the quality of
decisions made by the carrier's underwriting group, determine adherence to the
carrier's underwriting policies, evaluates benefit claims, both pre and
post-payment, and ensures that underwriting files are complete and accurate.









52